
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


SELLING AGENT AGREEMENT
by and among
PHH Corporation
and the
Agents named herein
June 9, 2003


--------------------------------------------------------------------------------


PHH CORPORATION
(a Maryland corporation)



SELLING AGENT AGREEMENT


June 9, 2003

To the Agents listed on the signature page hereto:

PHH Corporation, a Maryland corporation (the "Company") proposes to issue and
sell up to $500,000,000 aggregate principal amount of its PHH InterNotes® due
nine months or more from date of issue (the "Notes"). The Notes will be issued
pursuant to an indenture dated as of November 6, 2000, (the "Base Indenture,"
such Base Indenture as supplemented by Supplemental Indenture No. 1, dated as of
November 6, 2000, and Supplemental Indenture No. 3, dated as of May 30, 2002,
being referred to herein as the "Indenture"), between the Company and Bank One
Trust Company, N.A. (the "Trustee").

Subject to the terms and conditions contained in this Agreement, the Company
hereby (1) appoints each of you as agent of the Company ("Agent") for the
purpose of soliciting offers to purchase the Notes and each of you hereby agree
to use your reasonable best efforts to solicit offers to purchase Notes upon
terms acceptable to the Company at such times and in such amounts as the Company
shall from time to time specify and in accordance with the terms hereof, and
after consultation with Incapital LLC (the "Purchasing Agent") and (2) agrees
that whenever the Company determines to sell Notes pursuant to this Agreement to
the Purchasing Agent purchasing such Notes as principal for resale to other
Agents or dealers (the "Selected Dealers"), each of whom will purchase as
principal, such Notes shall be sold pursuant to a terms agreement (a "Terms
Agreement") between the Company and the Purchasing Agent relating to such sale
in accordance with the provisions of Section V hereof. The Company reserves the
right to enter into agreements substantially identical hereto with other agents.

I.

The Company has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (Registration No. 333-46434)
(the "Initial Registration Statement") covering up to $3,000,000,000 aggregate
principal amount of the Company's debt securities and the offering thereof from
time to time in accordance with Rule 415 under the Securities Act of 1933, as
amended (the "1933 Act"). The Initial Registration Statement was declared
effective by the Commission on November 3, 2000 and the Indenture has been
qualified under the Trust Indenture Act of 1939, as amended (the "Trust
Indenture Act"). A prospectus supplement (the "Prospectus Supplement"), in the
form first filed after the date hereof pursuant to Rule 424 of the 1933 Act,
will reflect certain terms of the Notes, certain terms of the offering thereof
and other matters set forth therein. The Initial Registration Statement, as
amended at the date hereof, together with any registration statements filed by
the Company pursuant to Rule 462(b) under the 1933 Act, including the exhibits
thereto and the documents incorporated by reference therein, is herein called
the "Registration Statement," and the base prospectus (the "Base Prospectus")
included therein relating to all offerings of debt securities under the
Registration Statement, as supplemented by the Prospectus Supplement and any
applicable Pricing Supplement (as defined herein), is herein called the
"Prospectus," except that, if such Base Prospectus is amended or supplemented on
or prior to the date on which the Prospectus Supplement is first filed pursuant
to Rule 424, the term "Prospectus" shall refer to the Base Prospectus, as so
amended or supplemented and as supplemented by the Prospectus Supplement and any
applicable Pricing Supplement, in either case including the documents filed by
the Company with the Commission pursuant to the Securities Exchange Act of 1934,
as amended (the "1934 Act"), that are incorporated by reference therein.

--------------------------------------------------------------------------------


II.

The Agents' obligations hereunder are subject to the following conditions:

        (a)   On the date hereof, the Agents shall have received a signed
opinion of Piper Rudnick LLP, special Maryland counsel to the Company, a signed
opinion of Eric J. Bock, Executive Vice President, Law and Corporate Secretary
of the Company, and a signed opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel for the Company in form and substance reasonably
satisfactory to the Agents as set forth on Exhibits A, B and C attached hereto,
respectively.

        (b)   On the date hereof, the Agents shall have received a certificate
of any Senior Vice President or Treasurer or any other authorized officer of the
Company reasonably satisfactory to the Agents, dated as of the date hereof, to
the effect that the signers of such certificate have carefully examined the
Registration Statement, the Prospectus and this Agreement and that to the best
of their knowledge (i) since the respective dates as of which information is
given in the Registration Statement and the Prospectus, there has not been any
material adverse change in the condition, financial or otherwise, earnings or
business affairs of the Company and its Significant Subsidiaries (as defined
herein) considered as one enterprise, whether or not arising in the ordinary
course of business, except as set forth or contemplated in the Prospectus, as
supplemented or amended, (ii) the other representations and warranties of the
Company contained in this Agreement are true and correct in all material
respects with the same force and effect as though expressly made at and as of
the date of such certificate, (iii) the Company has performed or complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the date of such certificate, (iv) no stop
order suspending the effectiveness of the Registration Statement has been issued
and no proceedings for that purpose have been instituted or threatened by the
Commission and (v) no litigation or proceeding shall be pending or, to the
knowledge of the Company, threatened to restrain or enjoin the issuance or
delivery of the Notes, or which in any way affects the validity of the Notes,
except that the foregoing does not apply to (i) statements or omissions in the
Registration Statement or Prospectus based upon written information furnished to
the Company by any of you or the Trustee expressly for use therein or (ii) that
part of the Registration Statement that constitutes the Statement of Eligibility
under the Trust Indenture Act on Form T-1 of the Trustee, except statements or
omissions in such Statement made in reliance upon information furnished in
writing to the Trustee by or on behalf of the Company for use therein. The term
"Significant Subsidiary" has the meaning assigned to it in clauses (1) and
(2) of Rule 1-02(w) of Regulation S-X promulgated under the 1933 Act.

        (c)   On the date hereof and at the times specified herein, the Agents
shall have received a letter from Deloitte & Touche LLP ("Deloitte & Touche")
dated as of the date hereof (or such other date as specified herein), signed by
Deloitte & Touche, substantially identical to the proposed form of such letter
heretofore delivered to each of you.

        (d)   On the date hereof and on each Settlement Date (as defined herein)
with respect to any purchase of Notes by the Purchasing Agent, counsel to the
Agents shall have been furnished with such documents and opinions as such
counsel may reasonably require for the purpose of enabling such counsel to pass
upon the issuance and sale of Notes as herein contemplated, or in order to
evidence the accuracy and completeness of any of the representations and
warranties, or the fulfillment of any of the conditions, contained herein; and
all proceedings taken by the Company in connection with the issuance and sale of
Notes as herein contemplated shall be satisfactory in form and substance to the
Purchasing Agent and to counsel to the Agents.

        (e)   On the date hereof, you shall have received the favorable opinion
of Shearman & Sterling, counsel for the Agents, dated as of the date hereof.

2

--------------------------------------------------------------------------------




The obligations of the Purchasing Agent to purchase Notes as principal, both
under this Agreement and under any Terms Agreement, are subject to the
conditions that (i) no litigation or proceeding shall be pending or, to the
knowledge of the Company, threatened to restrain or enjoin the issuance or
delivery of the Notes, or which in any way questions or affects the validity of
the Notes, (ii) no stop order suspending the effectiveness of the Registration
Statement shall be in effect, and no proceedings for such purpose shall be
pending before or threatened by the Commission and (iii) there shall have been
no material adverse change in the financial condition of the Company and its
Significant Subsidiaries, taken as a whole, from that set forth in the
Registration Statement and the Prospectus (exclusive of any supplement thereto
since the date of the Terms Agreement), each of which conditions shall be met on
the date of the Terms Agreement and on the corresponding Settlement Date.
Further, if specifically called for by any written agreement by the Purchasing
Agent, including a Terms Agreement, to purchase Notes as principal, the
Purchasing Agent's obligations hereunder and under such agreement, shall be
subject to such additional conditions, including those set forth in clauses (a),
(b) and (c) above, as agreed to by the parties, each of which such agreed
conditions shall be met on the corresponding Settlement Date.

III.

In further consideration of your agreements herein contained, the Company
covenants as follows:

        (a)   The Company will notify the Agents immediately of (i) the
effectiveness of any post-effective amendment to the Registration Statement,
(ii)  the filing of any supplement to the Prospectus (other than a Pricing
Supplement) or any document to be filed pursuant to the 1934 Act which will be
incorporated by reference in the Prospectus (other than with respect to the
Company's Annual Report on Form 10-K and the Company's Quarterly Reports on
Form 10-Q), (iii) the receipt of any comments from the Commission with respect
to the Registration Statement or the Prospectus (other than with respect to a
document filed with the Commission pursuant to the 1934 Act which will be
incorporated by reference in the Registration Statement and the Prospectus),
(iv) any request by the Commission for any amendment to the Registration
Statement or any amendment or supplement to the Prospectus or for additional
information relating thereto or to any document incorporated by reference in the
Prospectus, (v) the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, and (vi) (x) any change in the rating assigned by any
nationally recognized statistical rating organization to the debt securities of
the Company or to the InterNotes Program under which the Notes are issued (the
"Program"), (y) the public announcement by any nationally recognized statistical
rating organization that it has under surveillance or review, with possible
negative implications, its rating of any such debt securities, following such
time as the Company shall have been notified of such a change or public
announcement by such nationally recognized statistical rating organization;
provided, that, for purposes of clause (ii) of this paragraph (a), the Company
may notify the Agents of any filing through automated electronic mail sent to
electronic mail addresses of the Agents, which addresses shall be provided by
the Agents to the Company in Annex A hereto. The Company will make every
reasonable effort to prevent the issuance of any stop order and, if any stop
order is issued, to promptly obtain the lifting thereof.

        (b)   The Company will give the Agents notice of its intention to file
or prepare any additional registration statements with respect to the
registration of additional Notes or any amendment to the Registration Statement
or any amendment or supplement to the Prospectus with respect to the issuance of
additional Notes (other than (i) a Pricing Supplement, (ii) an amendment, or
supplement providing solely for a change in the interest rates or maturity dates
of Notes or similar changes, or (iii) an amendment or supplement effected by the
filing of a document with the Commission pursuant to the 1934 Act) and, upon
request, will furnish the Agents with copies of

3

--------------------------------------------------------------------------------




any such registration statement or amendment or supplement proposed to be filed
or prepared a reasonable time in advance of such proposed filing or preparation,
as the case may be, and will not file any such registration statement or
amendment or supplement in a form as to which the Agents or your counsel
reasonably object.

        (c)   The Company will deliver to the Agents without charge, a copy of
(i) the Indenture, (ii) the Registration Statement (as originally filed) and of
each amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated by reference in the Prospectus
other than exhibits to the Company's Annual Report on Form 10-K and the
Company's Quarterly Reports on Form 10-Q) and (iii) a certified copy of the
corporate authorization of the issuance and sale of the Notes. The Company will
furnish to the Agents as many copies of the Prospectus (as amended or
supplemented) as the Agents shall reasonably request so long as the Agents are
required to deliver a Prospectus in connection with sales or solicitations of
offers to purchase the Notes under the Act.

        (d)   With respect to any Notes to be sold through or to the Agents
pursuant to this Agreement, a pricing supplement with respect to such Notes in
substantially the form attached as Exhibit G (a "Pricing Supplement") will be
provided to the Company by the Purchasing Agent, and will be filed by the
Company with the Commission pursuant to Rule 424(b) under the 1933 Act not later
than the close of business on the fifth business day after the date on which
such Pricing Supplement is first used.

        (e)   Except as otherwise provided in subsection (i) of this Section, if
at any time during the term of this Agreement any event shall occur or condition
exist as a result of which it is necessary, in the reasonable opinion of your
counsel or counsel for the Company, to further amend or supplement the
Prospectus in order that the Prospectus will not include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein not misleading in light of the circumstances existing at
the time the Prospectus is delivered to a purchaser, or if it shall be
necessary, in the reasonable opinion of either such counsel, to amend or
supplement the Registration Statement or the Prospectus in order to comply with
the requirements of the 1933 Act or the regulations of the Commission thereunder
(the "1933 Act Regulations"), immediate notice shall be given, and confirmed in
writing, to the Agents to cease the solicitation of offers to purchase the Notes
and to cease sales of any Notes by the Purchasing Agent, and the Company will
promptly prepare and file with the Commission such amendment or supplement,
whether by filing documents pursuant to the 1934 Act, the 1933 Act or otherwise,
as may be necessary to correct such untrue statement or omission or to make the
Registration Statement and Prospectus comply with such requirements.

        (f)    As soon as practicable, the Company will make generally available
to its security holders an earnings statement or statements that will satisfy
the provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder.

        (g)   The Company will endeavor to qualify the Notes for offering and
sale under the applicable securities laws of such states and other jurisdictions
of the United States as the Agents may designate and will maintain such
qualifications in effect for as long as may be required for the distribution of
the Notes; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise subject. The Company will file such
statements and reports as may be required by the laws of each jurisdiction in
which the Notes have been qualified as above provided. The Company will promptly
advise the Agents of the receipt by the Company of any notification with respect
to the suspension of the qualification of

4

--------------------------------------------------------------------------------




the Notes for sale in any such state or jurisdiction or the initiating or
threatening of any proceeding for such purpose.

        (h)   The Company, during the period when the Prospectus is required to
be delivered under the 1933 Act, will file within the prescribed time all
documents required to be filed with the Commission pursuant to Sections 13(a),
13(c) or 15(d) of the 1934 Act.

        (i)    The Company shall not be required to comply with the provisions
of subsection(e) of this Section or the provisions of Sections VII(b), (c) and
(d) during any period from the time (i) the Agents have suspended solicitation
of purchases of the Notes pursuant to a direction from the Company and (ii) the
Agents shall not then hold any Notes as principal as part of a distribution of
the Notes purchased from the Purchasing Agent to the time the Company shall
determine that solicitation of purchases of the Notes should be resumed or shall
subsequently agree for the Purchasing Agent to purchase Notes as principal.

IV.

        (a)   The Agents propose to solicit offers to purchase the Notes upon
the terms and conditions set forth herein and in the Prospectus and upon the
terms communicated to the Agents from time to time by the Company or the
Purchasing Agent, as the case may be. For the purpose of such solicitation the
Agents will use the Prospectus as then amended or supplemented which has been
most recently distributed to the Agents by the Company, and the Agents will
solicit offers to purchase only as permitted or contemplated thereby and herein
and will solicit offers to purchase the Notes only as permitted by the 1933 Act
and the applicable securities laws or regulations of any jurisdiction. The
Company reserves the right, in its sole discretion, to suspend solicitation of
offers to purchase the Notes commencing at any time for any period of time or
permanently. Upon receipt of instructions (which may be given orally) from the
Company, the Agents will suspend promptly solicitation of offers to purchase
until such time as the Company has advised the Agents that such solicitation may
be resumed.

Unless otherwise instructed by the Company, the Agents are authorized to solicit
offers to purchase the Notes only in denominations of $1,000 or more (in
multiples of $1,000). The Agents are not authorized to appoint subagents or to
engage the services of any other broker or dealer in connection with the offer
or sale of the Notes without the consent of the Company. Unless otherwise
instructed by the Company, the Purchasing Agent shall communicate to the
Company, orally or in writing, each offer to purchase Notes. The Company shall
have the sole right to accept offers to purchase Notes and may reject any
proposed offers to purchase Notes as a whole or in part. Each Agent shall have
the right, in its discretion reasonably exercised, to reject any proposed
purchase of Notes, as a whole or in part, and any such rejection shall not be
deemed a breach of its agreements contained herein. The Company agrees to pay
the Purchasing Agent, as consideration for soliciting offers to purchase Notes
pursuant to a Terms Agreement, a concession in the form of a discount equal to
the percentages of the initial offering price of each Note actually sold as set
forth in Exhibit D hereto (the "Concession"); provided, however, that the
Company and the Purchasing Agent may agree also to a Concession greater than or
less than the percentages set forth on Exhibit D hereto. The actual aggregate
Concession with respect to each tranche of Notes will be set forth in the
related Pricing Supplement. The Purchasing Agent and the other Agents (and
Selected Dealers) will share the above-mentioned Concession in such proportions
as they may agree.

Unless otherwise authorized by the Company, all Notes shall be sold to the
public at a purchase price not to exceed 100% of the principal amount thereof,
plus accrued interest, if any. Such purchase price shall be set forth in the
confirmation statement of the Agent responsible for such sale and such
confirmation statement shall contain the same substance as the Pricing
Supplement and shall be

5

--------------------------------------------------------------------------------


delivered by such Agent to the purchaser along with a copy of the Prospectus (if
not previously delivered) and Pricing Supplement.

        (b)   Procedural details relating to the issue and delivery of, and the
solicitation of purchases and payment for, the Notes are set forth in the
Administrative Procedures attached hereto as Exhibit E (the "Procedures"), as
amended from time to time. Unless otherwise provided in a Terms Agreement, the
provisions of the Procedures shall apply to all transactions contemplated
hereunder. The Agents and the Company each agree to perform the respective
duties and obligations specifically provided to be performed by each in the
Procedures as amended from time to time. The Procedures may only be amended by
written agreement of the Company and the Agents.

        (c)   The Company, the Purchasing Agent and each Agent acknowledges and
agrees, and each Selected Dealer will be required by the Agents to acknowledge
and agree, that the Notes are being offered for sale in the United States only.

V.

Each sale of Notes to the Purchasing Agent shall be made in accordance with the
terms of this Agreement and an applicable Terms Agreement, which will provide
for the sale of such Notes to, and the purchase and reoffering thereof by, the
Purchasing Agent as principal. A Terms Agreement may also specify certain
provisions relating to the reoffering of such Notes by the Purchasing Agent. The
offering of Notes by the Company hereunder and the Purchasing Agent's agreement
to purchase Notes pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations, warranties and agreements of the
Company herein contained and shall be subject to the terms and conditions herein
set forth. Each Terms Agreement shall describe the Notes to be purchased
pursuant thereto by the Purchasing Agent as principal, and may specify, among
other things, the principal amount of Notes to be purchased, the interest rate
or formula and maturity date or dates of such Notes, the interest payment dates,
if any, the net proceeds to the Company, the initial public offering price at
which the Notes are proposed to be reoffered, and the time and place of delivery
of and payment for such Notes (the "Settlement Date"), whether the Notes provide
the representative of a beneficial owner of such Notes with the option to elect
repayment or repurchase of such Note following the death of the beneficial owner
of such Note (a "Survivor's Option"), whether the Notes are redeemable or
repayable and on what terms and conditions, and any other relevant terms. In
connection with the resale of the Notes purchased, without the consent of the
Company, the Agents are not authorized to appoint subagents or to engage the
service of any other broker or dealer, nor may the Agents reallow any portion of
the Concession paid to them. Terms Agreements, each of which shall be
substantially in the form of Exhibit F hereto, or as otherwise agreed to between
the Company and the Purchasing Agent, may take the form of an exchange of any
standard form of written telecommunication between the Purchasing Agent and the
Company.

VI.

        (a)   The Company represents and warrants to the Agents as of the date
hereof, as of the date of each acceptance by the Company of an offer for the
purchase of Notes (including any purchase by the Purchasing Agent as principal,
pursuant to a Terms Agreement or otherwise), as of each Settlement Date, and as
of any time that the Registration Statement or the Prospectus shall be amended
or supplemented or there is filed with the Commission any document incorporated
by reference into the Prospectus (other than any Current Report on Form 8-K
relating exclusively to the issuance of debt securities under the Registration
Statement or filed solely for the purpose of disclosure under Item 9 or 12
thereof) (each of the times referenced above being referred to herein as a
"Representation Date") as follows:

6

--------------------------------------------------------------------------------



          (i)  The Company meets the requirements for use of Form S-3 (or any
successor form) under the 1933 Act and has filed with the Commission the
Registration Statement, which has been declared effective. No stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or threatened.

         (ii)  The Registration Statement and the Prospectus, on their
respective dates of effectiveness and filing did, and as of the applicable
Representation Date will, conform in all material respects to the requirements
of the 1933 Act, the Trust Indenture Act and the respective rules and
regulations (the "Rules and Regulations") of the Commission; as of the
respective dates of their effectiveness and filing, neither the Registration
Statement nor the Prospectus did, nor as of the applicable Representation Date
will, include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading or, in the case of the Prospectus, in light of
the circumstances under which they were made, not misleading, except that the
representations and warranties contained in this paragraph do not apply to
(i) statements or omissions in the Registration Statement or the Prospectus
based upon written information furnished to the Company by any of you or the
Trustee expressly for use therein or (ii) that part of the Registration
Statement that constitutes the Statement of Eligibility under the Trust
Indenture Act on Form T-1 of the Trustee, except statements or omissions in such
Statement made in reliance upon information furnished in writing to the Trustee
by or on behalf of the Company for use therein.

        (iii)  The documents incorporated by reference in the Prospectus, at the
time they were filed with the Commission, complied in all material respects with
the requirements of the 1934 Act, and the rules and regulations of the
Commission thereunder (the "1934 Act Regulations") and, when read together with
the other information in the Prospectus, do not and will not, on the date
hereof, include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

        (iv)  The accountants (individually an "Accountant" and together the
"Accountants"), who have reported upon the audited financial statements and
schedules included or incorporated by reference in the Registration Statement,
are each independent public accountants as required by the 1933 Act and the 1933
Act Regulations with respect to (i) the Company and (ii) each corporation whose
financial statements have been included in the Registration Statement for each
of the years reported on by the Accountants.

         (v)  The Company is a corporation duly incorporated and existing under
and by virtue of the laws of the State of Maryland and is in good standing with
the State Department of Assessments and Taxation of Maryland and has the
corporate power to conduct the businesses presently being conducted by it. The
Company is qualified as a foreign corporation to transact business and is in
good standing in each other jurisdiction in which it owns or leases property of
a nature, or transacts business of a type, that would make such qualification
necessary, except to the extent that the failure to so qualify or be in good
standing would not have a material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its consolidated subsidiaries considered as one enterprise, whether
or not arising in the ordinary course of business (a "Material Adverse Effect").

        (vi)  The execution and delivery of this Agreement, the Notes or the
Indenture, the consummation of the transactions herein or therein contemplated,
or compliance with the terms, conditions or provisions of any such instruments,
will not violate the charter or Bylaws

7

--------------------------------------------------------------------------------




of the Company, nor contravene any of the terms and provisions of, or constitute
(with due notice or lapse of time, or both) a default under, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or is bound or to which any of its assets or properties are subject, or
any order, applicable law, rule or regulation applicable to the Company of any
court, regulatory body, administrative agency, governmental body or arbitrator
having jurisdiction over the Company or over its assets or result in the
encumbrance upon the assets or properties of the Company (except, no
representation, warranty or agreement is being made in this paragraph as to the
Blue Sky or securities laws of any State of the United States or the District of
Columbia, the Commonwealth of Puerto Rico or foreign jurisdictions).

       (vii)  Each significant subsidiary (as such term is defined in clauses
(1) and (2) of Rule 1-02(w) of Regulation S-X promulgated under the 1933 Act),
if any, of the Company (each, a "Significant Subsidiary") is duly organized and
is validly existing and in good standing under the laws of the jurisdiction of
its incorporation with corporate power and corporate authority under such laws
to own, lease and operate its properties and conduct its business. Each
Significant Subsidiary is duly qualified to transact business as a foreign
corporation and is in good standing in each other jurisdiction in which it owns
or leases property of a nature, or transacts business of a type, that would make
such qualification necessary, except to the extent that the failure to so
qualify or be in good standing would not have a Material Adverse Effect. Except
as otherwise stated in the Registration Statement and Prospectus, all of the
outstanding shares of capital stock of each Significant Subsidiary have been
duly authorized and validly issued and are fully paid and nonassessable and are
owned by the Company, directly or through one or more Significant Subsidiaries,
free and clear of any pledge, lien, security interest, charge, claim, equity or
encumbrance of any kind (each, a "Lien"), except for such Liens as are not,
individually or in the aggregate, material to the Company and its Significant
Subsidiaries, considered as one enterprise.

      (viii)  Neither the Company nor any of its Significant Subsidiaries is in
violation of its charter or Bylaws. None of the Company or any of its
Significant Subsidiaries is in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, note, lease, loan or credit agreement or any other
agreement or instrument (the "Agreements and Instruments") to which the Company
or any of its Significant Subsidiaries is a party or by which any of them may be
bound, or to which any of the property or assets of the Company or any
Significant Subsidiary is subject, or in violation of any applicable law, rule
or regulation or any judgment, order or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its Significant Subsidiaries or any of their respective
properties or assets, which violation or default would, singly or in the
aggregate, have a Material Adverse Effect.

        (ix)  This Agreement has been duly authorized, executed and delivered on
behalf of the Company and is a valid and binding agreement of the Company
enforceable in accordance with its terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or other similar laws affecting the rights of creditors
now or hereafter in effect, and to equitable principles that may limit the right
to specific enforcement of remedies, and except insofar as the enforceability of
the indemnity and contribution provisions contained in this Agreement may be
limited by federal and state securities laws);

         (x)  The sale and issuance of the Notes have been duly authorized and,
when authenticated as contemplated by the Indenture and delivered and paid for
in accordance with this Agreement, will have been duly executed, authenticated,
issued and delivered and will

8

--------------------------------------------------------------------------------




constitute valid and binding obligations of the Company enforceable in
accordance with their terms (subject, as to enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other similar laws affecting the rights of creditors now or
hereafter in effect, and to equitable principles that may limit the right to
specific enforcement of remedies) and will be entitled to the benefits provided
by the Indenture.

        (xi)  The Indenture has been duly authorized, executed and delivered by
the Company, has been duly qualified under the Trust Indenture Act, as
applicable, and constitutes a valid and binding instrument of the Company
enforceable against the Company in accordance with its terms (subject, as to
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or other similar laws affecting the rights of
creditors now or hereafter in effect, and to equitable principles that may limit
the right to specific enforcement of remedies).

       (xii)  There is no consent, approval, authorization, order, registration
or qualification of or with any court or any regulatory authority or other
governmental body having jurisdiction over the Company which is required for, or
the absence of which would materially affect, the issue and sale of the Notes as
contemplated by this Agreement or the execution, delivery or performance of the
Indenture, except such as have been obtained and made under the 1933 Act, the
Trust Indenture Act and such as may be required under state securities laws.

      (xiii)  All consolidated financial statements of the Company provided to
the Agents by the Company (including those incorporated by reference in the
Registration Statement) fairly present the consolidated financial condition of
the Company and its consolidated subsidiaries in all material respects and have
been prepared in conformity with U.S. generally accepted accounting principles.

      (xiv)  There are no suits or claims threatened or pending against the
Company in any court or before or by any governmental body which would have a
materially adverse effect on the business of the Company or its financial
position on a consolidated basis, except as set forth or contemplated by the
Registration Statement and the Prospectus.

       (xv)  Since the respective dates as of which information is given in the
Registration Statement and the Prospectus and except as otherwise stated
therein, (A) there has been no material adverse change and no development with
respect to the Company that would result in a Material Adverse Effect, (B) there
have been no transactions entered into by the Company or any of its
subsidiaries, other than those arising in the ordinary course of business, that
are material with respect to the Company and its subsidiaries, considered as one
enterprise, and (C) except for regular dividends on the common stock in amounts
per share that are consistent with past practice or the applicable charter
document or supplement thereto, respectively, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

      (xvi)  The Company is not an "investment company" within the meaning of
the Investment Company Act of 1940, as amended (the "1940 Act").

        (b)   Any certificate signed by any director or officer of the Company
and delivered to the Purchasing Agent or to counsel for the Purchasing Agent in
connection with an offering of Notes or the sale of Notes to the Purchasing
Agent as principal shall be deemed a representation and warranty by the Company
to the Agents as to the matters covered thereby on the date of such certificate.

        (c)   All representations, warranties, covenants and agreements of the
Company contained in this Agreement or in certificates of officers of the
Company submitted pursuant hereto shall

9

--------------------------------------------------------------------------------




remain operative and in full force and effect, regardless of any investigation
made by or on behalf of any Agent or any controlling person of any Agent, or by
or on behalf of the Company, and shall survive each delivery of and payment for
any of the Notes.

VII.

        (a)   Each acceptance by the Company of an offer for the purchase of
Notes, and each delivery of Notes to the Purchasing Agent pursuant to a sale of
Notes to the Purchasing Agent, shall be deemed to be an affirmation that the
representations and warranties of the Company made to the Agents in this
Agreement and in any certificate theretofore delivered pursuant hereto are true
and correct at the time of such acceptance or sale, as the case may be, and an
undertaking that such representations and warranties will be true and correct at
the time of delivery to the Purchasing Agent of the Note or Notes relating to
such acceptance or sale, as the case may be, as though made at and as of each
such time (and it is understood that such representations and warranties shall
relate to the Registration Statement and Prospectus as amended and supplemented
to each such time).

        (b)   Each time:

          (i)  the Company accepts a Terms Agreement requiring such certificate;

         (ii)  the Company files an Annual Report on Form 10-K or a Quarterly
Report on Form 10-Q with the Commission that is incorporated by reference into
the Prospectus;

        (iii)  the Company files a Current Report on Form 8-K required by Item 2
of Form 8-K with the Commission that is incorporated by reference into the
Prospectus; or

        (iv)  if required by the Agents after the Registration Statement or
Prospectus has been amended or supplemented in an instance other then set forth
in (ii) or (iii) above (other than by an amendment or supplement providing
solely for interest rates, maturity dates or other terms of Notes or similar
changes or an amendment or supplement which relates exclusively to an offering
of securities other than the Notes),

the Company shall furnish or cause to be furnished to the Agents a certificate
of any Senior Vice President or Treasurer or any other authorized officer of the
Company satisfactory to the Agents (an "Authorized Officer") dated the date
specified in the applicable Terms Agreement or dated the date of filing with the
Commission of such supplement or document or the date of effectiveness of such
amendment, as the case may be, in form satisfactory to the Agents to the effect
that the statements contained in the certificate referred to in Section II(b)
hereof which was last furnished to the Agents are true and correct as of the
date specified in the applicable Terms Agreement or at the time of such filing,
amendment or supplement, as the case may be, as though made at and as of such
time (except that such statements shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to such time) or, in
lieu of such certificate, a certificate of the same tenor as the certificate
referred to in said Section II(b), modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such certificate.

        (c)   Each time:

          (i)  the Company accepts a Terms Agreement requiring such opinion;

         (ii)  the Company files an Annual Report on Form 10-K or a Quarterly
Report on Form 10-Q with the Commission that is incorporated by reference into
the Prospectus; or

10

--------------------------------------------------------------------------------




        (iii)  if required by the Agents after:

(A)    the Company files a Current Report on Form 8-K required by Item 2 of
Form 8-K with the Commission that is incorporated by reference into the
Prospectus; or

(B)    the Registration Statement or Prospectus has been amended or supplemented
in an instance other than as set forth in (ii) above (other than by an amendment
or supplement providing solely for interest rates, maturity dates or other terms
of the Notes or similar changes or an amendment or supplement which relates
exclusively to an offering of securities other than the Notes),

the Company shall furnish or cause to be furnished forthwith to the Agents and
your counsel the written opinion of Eric J. Bock, Executive Vice President, Law
and Corporate Secretary of the Company, or other counsel satisfactory to the
Agents, dated the date specified in the applicable Terms Agreement or dated the
date of filing with the Commission of such supplement or document or the date of
effectiveness of such amendment, as the case may be, in form and substance
satisfactory to the Agents, of the same tenor as the opinions referred to in
Section II(a) hereof, but modified, as necessary, to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such opinions; or, in lieu of such opinions, counsel last furnishing such
opinions to the Agents shall furnish the Agents with a letter substantially to
the effect that the Agents may rely on such last opinion to the same extent as
though it was dated the date of such letter authorizing reliance (except that
statements in such last opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such letter authorizing reliance).

        (d)   Each time:

          (i)  the Company accepts a Terms Agreement requiring such comfort
letter;

         (ii)  the Company files an Annual Report on Form 10-K or a Quarterly
Report on Form 10-Q with the Commission that is incorporated by reference into
the Prospectus; or

        (iii)  if required by the Agents after:

(A)    the Company files a Current Report on Form 8-K required by Item 2 of
Form 8-K with the Commission that is incorporated by reference into the
Prospectus; or

(B)    the Registration Statement or Prospectus has been amended or supplemented
to include additional financial information required to be set forth or
incorporated by reference into the Prospectus under the terms of Item 11 of
Form S-3 under the 1933 Act,

the Company shall cause Deloitte & Touche to furnish the Agents a letter, dated
the date specified in the applicable Terms Agreement or dated the date of
effectiveness of such amendment, supplement or document filed with the
Commission, as the case may be, in form satisfactory to the Agents, of the same
tenor as the letter referred to in Section II(c) hereof but modified to relate
to the Registration Statement and Prospectus, as amended and supplemented to the
date of such letter and with such changes as may be necessary to reflect changes
in the financial statements and other information derived from the accounting
records of the Company; provided, however, that if the Registration Statement or
the Prospectus is amended or supplemented solely to include financial
information as of and for a fiscal quarter, Deloitte & Touche may limit the
scope of such letter to the unaudited financial statements included in such
amendment or supplement. With regard to such letter issued pursuant to
paragraph (ii) of this section in connection with the filing of the Company's
Quarterly Report on Form 10-Q, Deloitte & Touche need not include the

11

--------------------------------------------------------------------------------

certain procedures on certain financial information as described in paragraph 8
of their letter dated June 9, 2003. If any other information included therein is
of an accounting, financial or statistical nature, the Agents may request
procedures be performed with respect to such other information. If Deloitte &
Touche is willing to perform and report on the requested procedures, such letter
should cover such other information. Any letter required to be provided by
Deloitte & Touche hereunder shall be provided within 10 business days of the
filing of the Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as
the case may be, within a reasonable time of a request made pursuant to
subparagraph (iii) hereof or on the date specified in an applicable Terms
Agreement.

VIII.

        (a)   The Company agrees to indemnify and hold harmless each Agent and
each person, if any, who controls any Agent within the meaning of Sections 15 of
the 1933 Act or Section 20 of the 1934 Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement as originally filed or in any amendment thereof, or arise out of or
are based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus, or any
amendment or supplement thereof, or arise out of or are based upon any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that (i) the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Agent specifically for use in connection with the preparation
thereof, or arises out of or is based upon statements in or omissions from that
part of the Registration Statement which shall constitute the Statement of
Eligibility and Qualification of the Trustee (Form T-1) under the Trust
Indenture Act, and (ii) such indemnity with respect to the Prospectus shall not
inure to the benefit of any Agent (or any person controlling such Agent) from
whom the person asserting any such loss, claim, damage or liability purchased
the Notes which are the subject thereof if the Agent failed to deliver a copy of
the Prospectus as amended or supplemented to such person in connection with the
sale of such Notes excluding documents incorporated therein by reference at or
prior to the written confirmation of the sale of such Notes to such person in
any case where such delivery is required by the 1933 Act and the untrue
statement or omission of a material fact contained in the Prospectus was
corrected in the Prospectus as amended or supplemented. This indemnity agreement
will be in addition to any liability which the Company may otherwise have.

12

--------------------------------------------------------------------------------



        (b)   Each Agent severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, to the
same extent as the foregoing indemnity from the Company to each Agent, but only
with reference to written information relating to such Agent furnished to the
Company by or on behalf of such Agent specifically for use in the preparation of
the documents referred to in the foregoing indemnity. This indemnity agreement
will be in addition to any liability which any Agent may otherwise have. Counsel
shall be designated by the Agent with the consent of the Company (which shall
not be unreasonably withheld). The Company acknowledges that the name of such
Agent appearing on the front cover of the Prospectus Supplement, the name of
such Agent appearing in the Summary section of the Prospectus Supplement on page
S-6 and the entire first paragraph with the exception of the last sentence, the
first and second sentence of the second paragraph, the entire third and fourth
paragraphs, the entire fifth paragraph with respect to the Agents, and the sixth
paragraph, all under the Section "Plan of Distribution" in the Prospectus
constitute the only information furnished in writing by or on behalf of such
Agent for inclusion in the documents referred to in the foregoing indemnity.

        (c)   Promptly after receipt by an indemnified party under this
Section VIII of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section VIII, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party
except to the extent, if any, that such failure materially prejudices the
indemnifying party. In case any such action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election so to assume the defense of such action and approval by
the indemnified party of counsel, the indemnifying party will not be liable to
such indemnified party under this Section VIII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
connection with the assertion of legal defenses in accordance with the proviso
to the next preceding sentence, (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, or (iii) the indemnifying party has authorized the employment of counsel
for the indemnified party at the expense of the indemnifying party; and except
that if clause (i) or (iii) is applicable, such liability shall be only in
respect of the counsel referred to in such clause (i) or (iii). In no event
shall the indemnifying parties be liable for the fees and expenses of more than
one counsel (other than local counsel) for all indemnified parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any action or claim
effected without its consent (which shall not be unreasonably withheld). No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any action or claim in respect of which any
indemnified

13

--------------------------------------------------------------------------------




party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action or claim.

        (d)   To provide for just and equitable contribution in circumstances in
which the indemnification provided for in paragraph (a) of this Section VIII is
due in accordance with its terms but is for any reason held by a court to be
unavailable from the Company on the grounds of policy or otherwise, the Company
and the Agents shall contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) to which the Company and one or more of
the Agents may be subject in such proportion so that each Agent is responsible
for that portion represented by the percentage that the total commissions and
underwriting discounts received by such Agent bears to the total sales price
from the sale of Notes sold to or through the Agents to the date of such
liability, and the Company is responsible for the balance. However, if the
allocation provided by the foregoing sentence is not permitted by applicable
law, the Company and the Agents shall contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) to which the
Company and one or more of the Agents may be subject in such proportion to
reflect the relative fault of the Company on the one hand and the Agents on the
other in connection with the statements or omissions or alleged statements or
omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or such Agent, the parties'
relative intents, knowledge, access to information and opportunity to correct or
prevent such statement or omission, and any other equitable considerations
appropriate in the circumstances. The Company and the Agents agree that it would
not be equitable if the amount of such contribution were determined by pro rata
or per capita allocation (even if the Agents were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to above in this paragraph (d).
Notwithstanding anything to the contrary contained herein, (i) in no case shall
an Agent be responsible for any amount in excess of the commissions and
underwriting discounts received by such Agent in connection with the Notes from
which such losses, liabilities, claims, damages and expenses arise and (ii) no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section VIII, each person who controls any Agent within the meaning of the 1933
Act shall have the same rights to contribution as such Agent, and each person
who controls the Company within the meaning of either the 1933 Act or the 1934
Act, each officer of the Company who shall have signed the Registration
Statement and each director of the Company shall have the same rights to
contribution as the Company, subject in each case to the provisions of this
paragraph (d). Any party entitled to contribution will, promptly after receipt
of notice of commencement of any action, suit or proceeding against such party
in respect of which a claim for contribution may be made against another party
or parties under this paragraph (d), notify such party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any other obligation it or they may have hereunder or otherwise than under this
paragraph (d).

IX.

The Company may elect to suspend or terminate the offering of Notes under this
Agreement at any time; the Company also (as to any one or more of the Agents) or
any Agent (as to itself) may terminate the appointment and arrangements
described in this Agreement. Upon receipt of instructions

14

--------------------------------------------------------------------------------


from the Company, the Purchasing Agent shall suspend or terminate the
participation of any Selected Dealer under the Master Selected Dealer Agreement
attached hereto as Exhibit H. Such actions may be taken, in the case of the
Company, by giving prompt written notice of suspension to all of the Agents and
by giving not less than 5 days' written notice of termination to the affected
party and the other parties to this Agreement, or in the case of an Agent, by
giving not less than 5 days' written notice of termination to the Company and
except that, if at the time of termination an offer for the purchase of Notes
shall have been accepted by the Company but the time of delivery to the
purchaser or his agent of the Note or Notes relating thereto shall not yet have
occurred, the Company shall have the obligations provided herein with respect to
such Note or Notes. The Company shall promptly notify the other parties in
writing of any such termination.

The Purchasing Agent may, and, upon the request of an Agent with respect to any
Notes being purchased by such Agent shall, terminate any agreement hereunder by
the Purchasing Agent to purchase such Notes, immediately upon notice to the
Company at any time at or prior to the Settlement Date relating thereto, (i) if
there has been, since the date of such agreement or since the respective dates
as of which information is given in the Registration Statement or Prospectus
(exclusive of any amendment or supplement thereto since the date of such
agreement), any material adverse change in the condition, financial or
otherwise, or in the earnings or business affairs of the Company and its
subsidiaries considered as one enterprise, or (ii) if there shall have occurred,
since the date of such agreement, any outbreak or material escalation of
hostilities or other national or international calamity or crisis, financial or
otherwise, the effect of which is such as to make it, in the sole judgment of
the Purchasing Agent or such Agent, impracticable to market such Notes or
enforce contracts for the sale of such Notes, or (iii) if, since the date of
such agreement, trading in any securities of the Company has been suspended by
the Commission or a national securities exchange, or if trading generally on
either the American Stock Exchange or the New York Stock Exchange shall have
been suspended, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices for securities have been required, by either of said
exchanges or by order of the Commission or any other governmental authority, or
a material disruption has occurred in securities settlement or clearance
services in the United States, (iv) if there shall have come to the Purchasing
Agent's or such Agent's attention any facts that would cause the Purchasing
Agent or such Agent to believe that the Prospectus, at the time it was required
to be delivered to a purchaser of such Notes, included an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances existing at the time of such
delivery, not misleading, or (v) if either (1) the rating assigned by any
nationally recognized securities rating agency to any debt securities of the
Company shall have been lowered or (2) any such rating agency shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any debt securities of the Company, unless,
in either case, such lowering or public announcement shall have taken place
prior to the date of such agreement, or (vi) if, since the date of such
agreement, a banking moratorium shall have been declared by either Federal or
New York authorities.

Any Terms Agreement shall be subject to termination in your absolute discretion
on the terms set forth or incorporated by reference therein. The termination of
this Agreement shall not require termination of any agreement by the Purchasing
Agent to purchase Notes as principal, and the termination of any such agreement
shall not require termination of this Agreement.

If this Agreement is terminated, Section III(f), Section VIII, Section XII and
Section XIII hereof shall survive and shall remain in effect; provided that if
at the time of termination of this Agreement an offer to purchase Notes has been
accepted by the Company but the time of delivery to the Purchasing Agent of such
Notes has not occurred, the provisions of all of Section III, Section IV(b) and
Section V shall also survive until time of delivery.

In the event a proposed offering is not completed according to the terms of this
Agreement, an Agent will be reimbursed by the Company only for out-of-pocket
accountable expenses actually incurred.

15

--------------------------------------------------------------------------------


X.

Except as otherwise specifically provided herein, all statements, requests,
notices and advices hereunder shall be in writing, or by telephone if promptly
confirmed in writing, and if to an Agent shall be sufficient in all respects if
delivered in person or sent by telex, facsimile transmission (confirmed in
writing), electronic mail or registered mail to such Agent at its address,
telex, facsimile number or electronic mail address set forth on Annex A hereto
and if to the Company shall be sufficient in all respects if delivered or sent
by telex, facsimile transmission (confirmed in writing), electronic mail or
registered mail to the Company at the address specified below. All such notices
shall be effective on receipt.

If to the Company:

PHH Corporation
1 Campus Drive
Parsippany, New Jersey 07054
Attention: Kevin Monaco, Vice President and Assistant Treasurer with a copy to
the Treasurer
Telephone: 973-428-9700
E-mail: kevin.monaco@cendant.com

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Attention: Gregory A. Fernicola
Telephone: (212) 735-3000
E-mail: gfernico@skadden.com

or at such other address as such party may designate from time to time by notice
duly given in accordance with the terms of this Section.

XI.

This Agreement shall be binding upon the Agents and the Company, and inure
solely to the benefit of the Agents and the Company and any other person
expressly entitled to indemnification hereunder and the respective personal
representatives, successors and assigns of each, and no other person shall
acquire or have any rights under or by virtue of this Agreement.

XII.

This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York. Each party to this Agreement
irrevocably agrees that any legal action or proceeding against it arising out of
or in connection with this Agreement or for recognition or enforcement of any
judgment rendered against it in connection with this Agreement may be brought in
any Federal or New York State court sitting in the County of New York, New York,
and, by execution and delivery of this Agreement, such party hereby irrevocably
accepts and submits to the jurisdiction of each of the aforesaid courts in
person, generally and unconditionally with respect to any such action or
proceeding for itself and in respect of its property, assets and revenues. Each
party hereby also irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
such action or proceeding brought in any such court and any claim that any such
action or proceeding has been brought in an inconvenient forum.

16

--------------------------------------------------------------------------------


XIII.

If this Agreement is executed by or on behalf of any party, such person hereby
states that at the time of the execution of this Agreement he has no notice of
revocation of the power of attorney by which he has executed this Agreement as
such attorney.

The Company will pay the following expenses incident to the performance of its
obligations under this Agreement, including: (i) the preparation and filing of
the Registration Statement; (ii) the preparation, issuance and delivery of the
Notes; (iii) the fees and disbursements of Deloitte & Touche, of the Trustee and
its counsel and of any paying or other agents appointed by the Company; (iv) the
printing and delivery to the Agents in quantities as hereinabove stated of
copies of the Registration Statement and the Prospectus; (v) the reasonable fees
and disbursements of Shearman & Sterling, counsel for the Agents; (vi) if the
Company lists Notes on a securities exchange, the costs and fees of such
listing; (vii) the fees and expenses, if any, including the reasonable fees and
disbursements of Shearman & Sterling, incurred with respect to any filing with
the National Association of Securities Dealers, Inc.; (viii) the cost of
providing CUSIP or other identification numbers for the Notes; (ix) all
reasonable expenses (including fees and disbursements of Shearman & Sterling) in
connection with "Blue Sky" qualifications; and (x) any fees charged by rating
agencies for the rating of the Notes.

This Agreement may be executed by each of the parties hereto in any number of
counterparts, and by each of the parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument. Facsimile signatures shall be deemed original signatures.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

17

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon acceptance hereof by you, this
letter and such acceptance hereof shall constitute a binding agreement between
the Company and you.

    Very truly yours,
 
 
PHH CORPORATION
 
 
By:
/s/  ERIC J. BOCK      

--------------------------------------------------------------------------------

    Name: Eric J. Bock     Title: Executive Vice President, Law and Corporate
Secretary

18

--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

BANC OF AMERICA SECURITIES LLC  
By:
/s/  PETER J. CARBONE      

--------------------------------------------------------------------------------


 

Name: Peter J. Carbone   Title: Vice President  

Name: Thomas Ricketts   Title: President and Chief Executive Officer  


INCAPITAL LLC
 
By:
/s/  THOMAS RICKETTS      

--------------------------------------------------------------------------------


 

Name: Thomas Ricketts   Title: President and Chief Executive Officer  


CHARLES SCHWAB & CO., INC.
 
By:
/s/  MARK F. MESINGER      

--------------------------------------------------------------------------------


 

Name: Mark F. Mesinger   Title: Vice President—Fixed Income  


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
By:
/s/  SCOTT G. PRIMROSE      

--------------------------------------------------------------------------------


 

Name: Scott G. Primrose   Title:    

19

--------------------------------------------------------------------------------


PRUDENTIAL SECURITIES INCORPORATED
 
By:
/s/  FRANCESCO P. SINATRA      

--------------------------------------------------------------------------------


 

Name: Francesco P. Sinatra   Title: Managing Director  


CITIGROUP CAPITAL MARKETS INC.
 
By:
/s/  MARTHA BAILEY      

--------------------------------------------------------------------------------


 

Name: Martha Bailey   Title: Senior Vice President  


UBS FINANCIAL SERVICES INC.
 
By:
/s/  JAMES LEBLANC      

--------------------------------------------------------------------------------


 

Name: James LeBlanc   Title: Senior Vice President  


WACHOVIA SECURITIES, INC.
 
By:
/s/  GEORGE J. CURCI      

--------------------------------------------------------------------------------


 

Name: George J. Curci   Title: Senior Vice President  

20

--------------------------------------------------------------------------------




ANNEX A
AGENT CONTACT INFORMATION


Banc of America Securities LLC
Bank of America Corporate Center
100 North Tryon Street
NC1-007-08-20
Charlotte, North Carolina 28255-0001
Attention: Doug Fink
Fax: (704) 388-9982
E-mail: doug.j.fink@bankofamerica.com

Incapital LLC
One North LaSalle Street
Suite 3500
Chicago, Illinois 60602
Fax: (312) 379-3701
E-mail: brian.walker@incapital.com

Charles Schwab & Co., Inc.
101 Montgomery Street
San Francisco, California 94104
Attention: John Cu
Fax: (415) 667-5090
E-mail: john.cu@schwab.com

Merrill Lynch, Pierce, Fenner & Smith Incorporated
Global Transaction Management Group
4 World Financial Center Floor 15
New York, New York 10080
Attention: Scott G. Primrose
Fax: (212) 449-2234
E-mail: sprimrose@exchange.ml.com

Prudential Securities Incorporated
One New York Plaza
New York, New York 10292
Attention: Frederick J. Tate/Frank P. Sinatra
Fax: (212) 778-4456/4556
E-mail: jack.tate@prusec.com

Citigroup Capital Markets Inc.
Medium-Term Note Department
388 Greenwich Street
New York, New York 10013
Fax: (212) 816-2007
E-mail: wade.canter@citigroup.com

UBS Financial Services Inc.
Taxable Fixed Income Department
Attention: Corporate Desk
800 Harbor Boulevard
Weehawken, New Jersey 07087
Fax: (201) 352-6900

21

--------------------------------------------------------------------------------


With a copy to:
UBS Financial Services, Inc.
Transaction Management Group
299 Park Avenue
New York, New York 10171
Fax: (212) 821-5536
Attention: Karen Rockey
E-mail: krockey@ubspw.com

Wachovia Securities, Inc.
301 S. College
NC0602
Charlotte, NC 28288
Attention: Kent Phillips
E-mail: kent.phillips@wachovia.com

22

--------------------------------------------------------------------------------




EXHIBIT A



FORM OF OPINION OF PIPER RUDNICK LLP,
SPECIAL COUNSEL TO THE COMPANY


Based upon and subject to the limitations, qualification, exceptions and
assumptions set forth above, we are of the opinion that

        (1)   The Company is a corporation duly incorporated and existing under
and by virtue of the laws of the State of Maryland and is in good standing with
the State Department of Assessments and Taxation of Maryland;

        (2)   The Company has the corporate power to conduct its business
substantially as described in the Prospectus under the caption "Business";

        (3)   The execution, delivery and performance by the Company of the
Selling Agent Agreement and the Indenture have been duly authorized by the
Company;

        (4)   The sale and issuance of the Notes have been duly authorized by
the Company; and

        (5)   Neither the sale and issuance of the Notes, the consummation of
any other of the transactions contemplated by the Selling Agent Agreement nor
the compliance with the terms thereof will violate any provision of the charter
or the Bylaws of the Company, each as amended to date.

A-1

--------------------------------------------------------------------------------




EXHIBIT B



FORM OF OPINION OF ERIC J. BOCK, EXECUTIVE PRESIDENT, LAW AND CORPORATE
SECRETARY OF THE COMPANY


B-1

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP


C-1

--------------------------------------------------------------------------------




EXHIBIT D



DEALER AGENT PROGRAM


The following Concessions are payable as a percentage of the non-discounted
Price to Public of each Note sold through the Purchasing Agent.

9 months to less than 23 months   0.200 % 23 months to less than 35 months  
0.400 % 35 months to less than 47 months   0.625 % 47 months to less than 59
months   0.750 % 59 months to less than 71 months   1.000 % 71 months to less
than 83 months   1.100 % 83 months to less than 95 months   1.200 % 95 months to
less than 107 months   1.300 % 107 months to less than 119 months   1.400 % 119
months to less than 131 months   1.500 % 131 months to less than 143 months  
1.600 % 143 months to less than 179 months   1.750 % 179 months to less than 239
months   2.000 % 239 months to less than 360 months   2.500 % 360 months or
greater   3.000 %

D-1

--------------------------------------------------------------------------------




EXHIBIT E


PHH Corporation

$500,000,000

PHH INTERNOTES®

DUE FROM NINE MONTHS OR MORE FROM DATE OF ISSUE

ADMINISTRATIVE PROCEDURES


PHH InterNotes®, Due from nine months or more from date of issue are offered on
a continuing basis by PHH Corporation (the "Company"). The Notes will be offered
through Incapital LLC (the "Purchasing Agent"), Banc of America Securities LLC,
Charles Schwab & Co., Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Prudential Securities Incorporated, Salomon Smith Barney, Inc., UBS
PaineWebber Inc. and Wachovia Securities, Inc., (collectively, the "Agents")
pursuant to a Selling Agent Agreement among the Company and the Agents dated as
of the date hereof (the "Selling Agent Agreement") and one or more terms
agreements substantially in the form attached to the Selling Agent Agreement as
Exhibit F (each a "Terms Agreement"). The Agents have agreed, pursuant to the
Selling Agent Agreement, to use their reasonable best efforts to solicit
purchases of the Notes. The Notes may be purchased by the Purchasing Agent as
principal and resold by the Purchasing Agent (and by any Agent that purchases
them from the Purchasing Agent) (i) directly to customers of the Agents or
(ii) to selected broker-dealers (the "Selected Dealers") for distribution to
their customers pursuant to a Master Selected Dealer Agreement (a "Dealers
Agreement") attached to the Selling Agent Agreement as Exhibit H. The Notes will
rank equally with each other series of debt securities of the Company issued in
accordance with the Indenture and with all our other present and future
unsecured and unsubordinated indebtedness and have been registered with the
Securities and Exchange Commission (the "Commission"). The Bank One Trust
Company is the trustee (the "Trustee") under the Indenture dated as of
November 6, 2000, (the "Base Indenture," such Base Indenture as supplemented by
Supplemental Indenture No. 1, dated as of November 6, 2000 and Supplemental
Indenture No. 3, dated as of May 30, 2002, being referred to herein as the
"Indenture") between the Company and the Trustee, covering the Notes. Pursuant
to the terms of the Indenture, Bank One Trust Company also will serve as
authenticating agent and paying agent.

Each tranche of Notes will be issued in book-entry only form ("Notes") and
represented by one or more fully registered global notes without coupons (each,
a "Global Note") held by the Trustee, as agent for The Depository Trust
Corporation ("DTC") and recorded in the book-entry system maintained by DTC.
Each Global Note will have the annual interest rate, maturity and other terms
set forth in the relevant Pricing Supplement (as defined in the Selling Agent
Agreement). Owners of beneficial interests in a Global Note will be entitled to
physical delivery of Notes issued in certificated form equal in principal amount
to their respective beneficial interests only upon certain limited circumstances
described in the Indenture.

Administrative procedures and specific terms of the offering are explained
below. Administrative and record-keeping responsibilities will be handled for
the Company by its Treasury Department. The Company will advise the Agents and
the Trustee in writing of those persons handling administrative responsibilities
with whom the Agents and the Trustee are to communicate regarding offers to
purchase Notes and the details of their delivery.

Notes will be issued in accordance with the administrative procedures set forth
herein. To the extent the procedures set forth below conflict with or omit
certain of the provisions of the Notes, the Indenture, the Selling Agent
Agreement or the Prospectus and the Pricing Supplement (together, the

E-1

--------------------------------------------------------------------------------


"Prospectus"), the relevant provisions of the Notes, the Indenture, the Selling
Agent Agreement and the Prospectus shall control. Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in the
Selling Agent Agreement, the Prospectus or in the Indenture.

Administrative Procedures for Notes

In connection with the qualification of Notes for eligibility in the book-entry
system maintained by DTC, the Trustee will perform the custodial, document
control and administrative functions described below, in accordance with its
obligations under a Letter of Representations from the Company and the Trustee
to DTC, dated June 9, 2003 and a Medium-Term Note Certificate Agreement between
the Trustee and DTC (the "Certificate Agreement") dated May 29, 1989 and its
obligations as a participant in DTC, including DTC's Same-Day Funds Settlement
System ("SDFS"). The procedures set forth below may be modified in compliance
with DTC's then-applicable procedures and upon agreement by the Company, the
Trustee and the Purchasing Agent.

Maturities:   Each Note will mature on a date (the "Maturity Date") not less
than nine months after the date of delivery by the Company of such Note. Notes
will mature on any date selected by the initial purchaser and agreed to by the
Company. "Maturity" when used with respect to any Note, means the date on which
the outstanding principal amount of such Note becomes due and payable in full in
accordance with its terms, whether at its Maturity Date or by declaration of
acceleration, call for redemption, repayment or otherwise.
Issuance:
 
All Notes having the same terms will be represented initially by a single Global
Note. Each Global Note will be dated and issued as of the date of its
authentication by the Trustee.
 
 
Each Global Note will bear an original issue date (the "Original Issue Date").
The Original Issue Date shall remain the same for all Notes subsequently issued
upon transfer, exchange or substitution of an original Note regardless of their
dates of authentication.
Identification
Numbers:
 

The Company has received from the CUSIP Service Bureau (the "CUSIP Service
Bureau") of Standard & Poor's Corporation ("Standard & Poor's") one series of
CUSIP numbers consisting of approximately 900 CUSIP numbers for future
assignment to Global Notes. The Company will provide the Purchasing Agent, DTC
and the Trustee with a list of such CUSIP numbers. On behalf of the Company, the
Purchasing Agent will assign CUSIP numbers as described below under Settlement
Procedure "B". DTC will notify the CUSIP Service Bureau periodically of the
CUSIP numbers that the Company has assigned to Global Notes. The Company will
reserve additional CUSIP numbers when necessary for assignment to Global Notes
and will provide the Purchasing Agent, the Trustee and DTC with the list of
additional CUSIP numbers so obtained.      

E-2

--------------------------------------------------------------------------------


Registration:
 
Unless otherwise specified by DTC, Global Notes will be issued only in fully
registered form without coupons. Each Global Note will be registered in the name
of Cede & Co., as nominee for DTC, on the Note Register maintained under the
Indenture by the Trustee. The beneficial owner of a Note (or one or more
indirect participants in DTC designated by such owner) will designate one or
more participants in DTC (with respect to such Note, the "Participants") to act
as agent or agents for such owner in connection with the book-entry system
maintained by DTC, and DTC will record in book-entry form, in accordance with
instructions provided by such Participants, a credit balance with respect to
such beneficial owner of such Note in the account of such Participants. The
ownership interest of such beneficial owner in such Note will be recorded
through the records of such Participants or through the separate records of such
Participants and one or more indirect participants in DTC.
Transfers:
 
Transfers of interests in a Global Note will be accomplished by book entries
made by DTC and, in turn, by Participants (and in certain cases, one or more
indirect participants in DTC) acting on behalf of beneficial transferors and
transferees of such interests.      


E-3

--------------------------------------------------------------------------------


Exchanges:
 
The Trustee, at the Company's request, may deliver to DTC and the CUSIP Service
Bureau at any time a written notice of consolidation specifying (a) the CUSIP
numbers of two or more Global Notes outstanding on such date that represent
Notes having the same terms or (except that Issue Dates need not be the same)
and for which interest, if any, has been paid to the same date and which
otherwise constitute Notes of the same series and tenor under the Indenture, (b)
a date, occurring at least 30 days after such written notice is delivered and at
least 30 days before the next Interest Payment Date, if any, for the related
Notes, on which such Global Notes shall be exchanged for a single replacement
Global Note; and (c) a new CUSIP number, obtained from the Company, to be
assigned to Such replacement Global Note. Upon receipt of such a notice, DTC
will send to its participants (including the Issuing Agent) and the Trustee a
written reorganization notice to the effect that such exchange will occur on
such date. Prior to the specified exchange date, the Trustee will deliver to the
CUSIP Service Bureau written notice setting forth such exchange date and the new
CUSIP number and stating that, as of such exchange date, the CUSIP numbers of
the Global Notes to be exchanged will no longer be valid. On the specified
exchange date, the Trustee will exchange such Global Notes for a single Global
Note bearing the new CUSIP number and the CUSIP numbers of the exchanged Global
Notes will, in accordance with CUSIP Service Bureau procedures, be cancelled and
not immediately reassigned. Notwithstanding the foregoing, if the Global Notes
to be exchanged exceed $500,000,000 in aggregate principal or face amount, one
replacement Global Note will be authenticated and issued to represent each
$500,000,000 of principal or face amount of the exchanged Global Notes and an
additional Global Note will be authenticated and issued to represent any
remaining principal amount of such Global Notes (See "Denominations" below).    
 

E-4

--------------------------------------------------------------------------------


Denominations:
 
Unless otherwise agreed by the Company, Notes will be issued in denominations of
$1,000 or more (in multiples of $1,000). Global Notes will be denominated in
principal or face amounts not in excess of $500,000,000 or any other limit set
by the DTC (the "Permitted Amount"). If one or more Notes having an aggregate
principal or face amount in excess of the Permitted Amount would, but for the
preceding sentence, be represented by a single Global Note, then one Global Note
will be issued to represent each Permitted Amount of principal or face amount of
such Note or Notes and an additional Global Note will be Issued to represent any
remaining principal amount of such Note or Notes. In such case, each of the
Global Notes representing such Note or Notes shall be assigned the same CUSIP
number.
Issue Price:
 
Unless otherwise specified in an applicable Pricing Supplement, each Note will
be issued at the percentage of principal amount specified in the Prospectus
Supplement relating to such Note.
Interest:
 
General.    Each Note will bear interest at a fixed rate. Interest on each Note
will accrue from the Issue Date of such Note for the first interest period and
from the most recent Interest Payment Date to which interest has been paid for
all subsequent interest periods. Except as set forth hereafter, each payment of
interest on a Note will include interest accrued to, but excluding, as the case
may be, the Interest Payment Date or the date of Maturity (other than a Maturity
Date of a Note occurring on the 31st day of a month in which case such payment
of interest will include interest accrued to but excluding the 30th day of such
month). Any payment of principal, premium or interest required to be made on a
day that is not a Business Day (as defined below) may be made on the next
succeeding Business Day and no interest shall accrue as a result of any such
delayed payment.
 
 
Each pending deposit message described under Settlement Procedure "C" below will
be routed to Standard & Poor's Corporation, which will use the message to
include certain information regarding the related Notes in the appropriate daily
bond report published by Standard & Poor's Corporation.      


E-5

--------------------------------------------------------------------------------


 
 
Each Note will bear interest from, and including, its Issue Date at the rate per
annum set forth thereon and in the applicable Pricing Supplement until the
principal amount thereof is paid, or made available for payment, in full. Unless
otherwise specified in the applicable Pricing Supplement, interest on each Note
will be payable either monthly, quarterly, semi-annually or annually on each
Interest Payment Date and at Maturity (or on the date of redemption or repayment
if a Note is repurchased by the Company prior to maturity pursuant to mandatory
or optional redemption or repayment provisions or the Survivor's Option).
Interest will be payable to the person in whose name a Note is registered at the
close of business on the Regular Record Date next preceding each Interest
Payment Date; provided, however, interest payable at Maturity, on a date of
redemption or repayment or in connection with the exercise of the Survivor's
Option will be payable to the person to whom principal shall be payable.
 
 
Any payment of principal, and premium, if any, or interest required to be made
on a Note on a day which is not a Business Day need not be made on such day, but
may be made on the next succeeding Business Day with the same force and effect
as if made on such day, and no additional interest shall accrue as a result of
such delayed payment. Unless otherwise specified in the applicable Pricing
Supplement, any interest on the Notes will be computed on the basis of a 360-day
year of twelve 30-day months. The interest rates the Company will agree to pay
on newly-issued Notes are subject to change without notice by the Company from
time to time, but no such change will affect any Notes already issued or as to
which an offer to purchase has been accepted by the Company.      

E-6

--------------------------------------------------------------------------------


 
 
The Interest Payment Dates for a Note that provides for monthly interest
payments shall be the fifteenth day of each calendar month (or the next Business
Day), commencing in the calendar month that next succeeds the month in which the
Note is issued. In the case of a Note that provides for quarterly interest
payments, the Interest Payment Dates shall be the fifteenth day of each third
month (or the next Business Day), commencing in the third succeeding calendar
month following the month in which the Note is issued. In the case of a Note
that provides for semi-annual interest payments, the Interest Payment dates
shall be the fifteenth day of each sixth month (or the next Business Day),
commencing in the sixth succeeding calendar month following the month in which
the Note is issued. In the case of a Note that provides for annual interest
payments, the Interest Payment Date shall be the fifteenth day of every twelfth
month (or the next Business Day), commencing in the twelfth succeeding calendar
month following the month in which the Note is issued. The Regular Record Date
with respect to any Interest Payment Date shall be the first day of the calendar
month in which such Interest Payment Date occurred, except that the Regular
Record Date with respect to the final Interest Payment Date shall be the final
Interest Payment Date.
 
 
Each payment of interest on a Note shall include accrued interest from and
including the Issue Date or from and including the last day in respect of which
interest has been paid (or duly provided for), as the case may be, to, but
excluding, the Interest Payment Date or Maturity Date, as the case may be.
Calculation of Interest:
 
Interest on the Notes (including interest for partial periods) will be
calculated on the basis of a 360-day year of twelve 30-day months. (Examples of
interest calculations are as follows: October 1, 1998 to April 1, 1999 equals 6
months and 0 days, or 180 days; the interest paid equals 180/360 times the
annual rate of interest times the principal amount of the Note. The period from
December 3, 1998 to April 1, 1999 equals 3 months and 28 days, or 118 days; the
interest payable equals 118/360 times the annual rate of interest times the
principal amount of the Note.)
Business Day:
 
"Business Day" means, unless otherwise specified in the applicable Pricing
Supplement, any weekday that is (1) not a legal holiday in New York, New York
and (2) not a day on which banking institutions in New York, New York are
authorized or required by law or regulation to be closed.      


E-7

--------------------------------------------------------------------------------


Payments of Principal and Interest:
 
Payments of Principal and Interest.    Promptly after each Regular Record Date,
the Trustee will deliver to the Company and DTC a written notice specifying by
CUSIP number the amount of interest, if any, to be paid on each Global Note on
the following Interest Payment Date (other than an Interest Payment Date
coinciding with a Maturity Date) and the total of such amounts. DTC will confirm
the amount payable on each Global Note on such Interest Payment Date by
reference to the daily bond reports published by Standard & Poor's. On such
Interest Payment Date, the Company will pay to the Trustee, and the Trustee in
turn will pay to DTC, such total amount of interest due (other than on the
Maturity Date), at the times and in the manner set forth below under "Manner of
Payment." If any Interest Payment Date for any Note is not a Business Day, the
payment due on such day shall be made on the next succeeding Business Day and no
interest shall accrue on such payment for the period from and after such
Interest Payment Date.
 
 
Payments on the Maturity Date.    On or about the first Business Day of each
month, the Trustee will deliver to the Company and DTC a written list of
principal, premium, if any, and interest to be paid on each Global Note
representing Notes maturing or subject to redemption (pursuant to a sinking fund
or otherwise) or repayment ("Maturity") in the following month. The Trustee, the
Company and DTC will confirm the amounts of such principal, premium, if any, and
interest payments with respect to each Global Note on or about the fifth
Business Day preceding the Maturity Date of such Global Note. On the Maturity
Date, the Company will pay to the Trustee, and the Trustee in turn will pay to
DTC, the principal amount of such Global Note, together with interest and
premium, if any, due on such Maturity Date, at the times and in the manner set
forth below under "Manner of Payment." If the Maturity Date of any Global Note
is not a Business Day, the payment due on such day shall be made on the next
succeeding Business Day and no interest shall accrue on such payment for the
period from and after such Maturity Date. Promptly after payment to DTC of the
principal and interest due on the Maturity Date of such Global Note and all
other Notes represented by such Global Note, the Trustee will cancel and destroy
such Global Note in accordance with the Indenture and so advise the Company.    
 

E-8

--------------------------------------------------------------------------------


 
 
Manner of Payment.    The total amount of any principal, premium, if any, and
interest due on Global Notes on any Interest Payment Date or at Maturity shall
be paid by the Company to the Trustee in immediately available funds on such
date. The Company will make such payment on such Global Notes to an account
specified by the Trustee. Prior to 10:00 a.m., New York City time, on the date
of Maturity or as soon as possible thereafter, the Trustee will make payment to
DTC in accordance with existing arrangements between DTC and the Trustee, in
funds available for immediate use by DTC, each payment of interest, principal
and premium, if any, due on a Global Note on such date. On each Interest Payment
Date (other than on the Maturity Date) the Trustee will pay DTC such interest
payments in same-day funds in accordance with existing arrangements between the
Trustee and DTC. Thereafter, on each such date, DTC will pay, in accordance with
its SDFS operating procedures then in effect, such amounts in funds available
for immediate use to the respective Participants with payments in amounts
proportionate to their respective holdings in principal amount of beneficial
interest in such Global Note as are recorded in the book-entry system maintained
by DTC. Neither the Company nor the Trustee shall have any direct responsibility
or liability for the payment by DTC of the principal of, or premium, if any, or
interest on, the Notes to such Participants.
 
 
Withholding Taxes.    The amount of any taxes required under applicable law to
be withheld from any interest payment on a Note will be determined and withheld
by the Participant, indirect participant in DTC or other person responsible for
forwarding payments and materials directly to the beneficial owner of such Note.
Procedure for Rate Setting and Posting:
 

The Company and the Agents will discuss, from time to time, the aggregate
principal amounts of, the Maturities, the Issue Price and the interest rates to
be borne by Notes that may be sold as a result of the solicitation of orders by
the Agents. If the Company decides to set interest rates borne by any Notes in
respect of which the Agents are to solicit orders (the setting of such interest
rates to be referred to herein as "Posting") or if the Company decides to change
interest rates previously posted by it, it will promptly advise the Agents of
the prices and interest rates to be posted.      


E-9

--------------------------------------------------------------------------------


 
 
The Purchasing Agent will assign a separate CUSIP number for each tranche of
Notes to be posted, and will so advise and notify the Company and the Trustee of
said assignment by telephone and/or by telecopier or other form of electronic
transmission. The Purchasing Agent will include the assigned CUSIP number on all
Posting notices communicated to the Agents and Selected Dealers.
Offering of Notes:
 
In the event that there is a Posting, the Purchasing Agent will communicate to
each of the Agents and Selected Dealers the aggregate principal amount and
Maturities of, along with the interest rates to be borne by, each tranche of
Notes that is the subject of the Posting. Thereafter, the Purchasing Agent,
along with the other Agents and the Selected Dealers, will solicit offers to
purchase the Notes accordingly.
Purchase of Notes by the Purchasing Agent:
 

The Purchasing Agent will, no later than 12:00 noon (New York City time) on the
seventh day subsequent to the day on which such Posting occurs, or, if such
seventh day is not a Business Day on the preceding Business Day, or on such
other Business Day and time as shall be mutually agreed upon by the Company and
the Agents (any such day, a "Trade Day"), (i) complete, execute and deliver to
the Company a Terms Agreement that sets forth, among other things, the amount of
each tranche that the Purchasing Agent is offering to purchase or (ii) inform
the Company that none of the Notes of a particular tranche will be purchased by
the Purchasing Agent.
Acceptance and Rejection of Orders:
 
Unless otherwise agreed by the Company and the Agents, the Company has the sole
right to accept orders to purchase Notes and may reject any such order in whole
or in part. Unless otherwise instructed by the Company, the Purchasing Agent
will promptly advise the Company by telephone of all offers to purchase Notes
received by it, other than those rejected by it in whole or in part in the
reasonable exercise of its discretion. No order for less than $1,000 principal
amount of Notes will be accepted.
 
 
Upon receipt of a completed and executed Terms Agreement from the Purchasing
Agent, the Company will (i) promptly execute and return such Terms Agreement to
the Purchasing Agent or (ii) inform the Purchasing Agent that its offer to
purchase the Notes of a particular tranche has been rejected, in whole or in
part. The Purchasing Agent will thereafter promptly inform the other Agents and
participating Selected Dealers of the action taken by the Company.      

E-10

--------------------------------------------------------------------------------


Preparation of Pricing Supplement:
 
If any offer to purchase a Note is accepted by or on behalf of the Company, the
Purchasing Agent will provide a Pricing Supplement (substantially in the form
attached to the Selling Agent Agreement as Exhibit G) to the Company reflecting
the terms of such Note and the Company will have filed such Pricing Supplement
with the Commission in accordance with the applicable paragraph of Rule 424(b)
under the 1933 Act. The Company shall use its reasonable best efforts to send
such Pricing Supplement by e-mail or telecopy to the Trustee by 3:00 p.m. (New
York City time) on the applicable Trade Day. The Purchasing Agent shall use its
reasonable best efforts to send such Pricing Supplement and the Prospectus by
e-mail or telecopy or overnight express (for delivery by the close of business
on the applicable Trade Day, but in no event later than 11:00 a.m. New York City
time, on the Business Day following the applicable Trade Day) to each Agent (or
other Selected Dealer) which made or presented the offer to purchase the
applicable Note and the Trustee at the following applicable address:
 
 
if to Banc of America Securities LLC, to:
 
 
100 North Tryon Street
NC-007-08-20
Charlotte, North Carolina 28255-0001
Attention: Doug Fink
Telephone: (704) 387-4601
Telecopier: (704) 388-9982
E-mail: doug.j.fink@bankofamerica.com
 
 
if to Incapital LLC, to:
 
 
One North LaSalle Street
Suite 3500
Chicago, Illinois 60646-7488
Telephone: (312) 379-3700
Telecopier: (312) 379-3701
E-mail: brian.walker@incapital.com

E-11

--------------------------------------------------------------------------------



    if to Charles Schwab & Co., Inc., to:
 
 
Charles Schwab & Co., Inc.
101 Montgomery Street
San Francisco, California 94101
Attention: John Cu
Telephone: (415) 667-[        ]
Telecopier: (415) 667-5090
E-mail: john.cu@schwab.com
 
 
if to Merrill Lynch, Pierce, Fenner & Smith Incorporated, to:
 
 
Merrill Lynch Production Technologies
44B Colonial Drive
Piscataway, New Jersey 08854
Attention: Prospectus Operations/Nachman Kimerling
Telephone: (732) 885-2768
Telecopier: (732) 885-2774/5/6
E-mail: mtnsuppl@na2.us.ml.com
 
 
if to Prudential Securities Incorporated, to:
 
 
111 8th Avenue
New York, New York 10011-0804
Attention: Thomas Sloan
E-mail: thomas_sloan@prusec.com
 
 
if to Citigroup Capital Markets Inc., to:
 
 
Attention: Annabelle Avila
Brooklyn Army Terminal
140 58th Street
8th Floor
Brooklyn, New York 11220
Telephone: (718) 765-6725
Telecopier: (718) 765-6734
E-mail: annabelle.avila@citigroup.com
 
 
if to UBS Financial Services Inc., to:
 
 
Taxable Financial Income Department
Attention: Corporate Desk
800 Harbor Blvd.
Weehawken, New Jersey 07087
Telephone: (201) 352-7150
Telecopier: (201) 352-6900
 
 
if to Wachovia Securities, Inc. to:
 
 
Wachovia Securities, Inc.
301 S. College
NC0602
Charlotte, NC 28288
Attention: Neal Smith
E-mail: kent.phillips@wachovia.com      

E-12

--------------------------------------------------------------------------------


 
 
and if to the Trustee, to:
 
 
Bank One Trust Company, N.A.
1 Bank One Plaza
Suite IL1-0126
Chicago, Illinois 60670-0126
Attention: Corporate Trust Department
E-mail: brenda_a_cosey@bankone.com
 
 
For record keeping purposes, one copy of each Pricing Supplement, as so filed,
shall also be mailed or telecopied to:
 
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Attention: Gregory A. Fernicola
Telephone: (212) 735-3000
Telecopier: (212) 735-2000
E-mail: gfernico@skadden.com
 
 
and to:
 
 
Banc of America Securities LLC
Bank of America Corporate Center
100 North Tryon Street
NC1-007-08-20
Charlotte, North Carolina 28255-0001
Attention: Doug Fink
Telephone: (704) 387-4601
Telecopier: (704) 388-9982
E-mail: doug.j.fink@bankofamerica.com
 
 
Each such Agent, pursuant to the terms of the Selling Agent Agreement, will
cause to be delivered a copy of the Prospectus and the applicable Pricing
Supplement to each purchaser of Notes from such Agent.
 
 
Outdated Pricing Supplements and the Prospectuses to which they are attached
(other than those retained for files) will be destroyed.
Delivery of Confirmation and Prospectus to Purchaser by Purchasing Agent:
 


Subject to "Suspension of Solicitation; Amendment or Supplement" below, the
Agents will deliver a Prospectus and Pricing Supplement as herein described with
respect to each Note sold by it.
 
 
For each offer to purchase a Note accepted by or on behalf of the Company, the
Purchasing Agent will confirm in writing with each Agent or Selected Dealer
purchasing such Notes from such Agent, the terms of such Note, the amount being
purchased by such Agent or Selected Dealer purchasing such Notes from such Agent
and other applicable details described above and delivery and payment
instructions, with a copy to the Company.      


E-13

--------------------------------------------------------------------------------


 
 
In addition, the Purchasing Agent or other Agent, as the case may be, will
deliver to investors purchasing the Notes the Prospectus (including the Pricing
Supplement) in relation to such Notes prior to or simultaneously with delivery
of the confirmation of sale or delivery of the Note.
Settlement:
 
The receipt of immediately available funds by the Company in payment for Notes
and the authentication and issuance of the Global Note representing such Notes
shall constitute "Settlement" with respect to such Note. All orders accepted by
the Company will be settled within one to three Business Days pursuant to the
timetable for Settlement set forth below, unless the Company and the purchaser
agree to Settlement on a later date, and shall be specified upon acceptance of
such offer; provided, however, in all cases the Company will notify the Trustee
on the date issuance instructions are given.
Settlement Procedures:
 
In the event of a purchase of Notes by any Agent, as principal, appropriate
Settlement details, if different from those set forth below, will be set forth
in the applicable Terms Agreement to be entered into between such Agent and the
Company pursuant to the Selling Agent Agreement.
 
 
Settlement Procedures with regard to each Note sold by an Agent, as agent for
the Company, or purchased by an Agent, as principal, shall be as follows:


 
 
A.
 
After the acceptance of an offer by the Company with respect to a Note, the
Purchasing Agent will communicate the following details of the terms of such
offer (the "Note Sale Information") to the Company by telephone confirmed in
writing or by facsimile transmission or other acceptable written means:
 
 
 
 
1.
 
Principal amount of the purchase;
 
 
 
 
2.
 
Interest Rate per annum;
 
 
 
 
3.
 
Interest Payment Frequency;
 
 
 
 
4.
 
Settlement Date;
 
 
 
 
5.
 
Maturity Date;
 
 
 
 
6.
 
Price to Public;
 
 
 
 
7.
 
Purchasing Agent's commission determined pursuant to Section IV(a) of the
Selling Agent Agreement;                  

E-14

--------------------------------------------------------------------------------


 
 
 
 
8.
 
Net proceeds to the Company;
 
 
 
 
9.
 
Trade Date;
 
 
 
 
10.
 
If a Note is redeemable by the Company or repayable by the Noteholder, such of
the following as are applicable:
 
 
 
 
 
 
(i)
 
The date on and after which such Note may be redeemed/repaid (the
"Redemption/Repayment Commencement Date"),
 
 
 
 
 
 
(ii)
 
Initial redemption/repayment price (% of par), and
 
 
 
 
 
 
(iii)
 
Amount (% of par) that the initial redemption/repayment price shall decline (but
not below par) on each anniversary of the Redemption/Repayment Commencement
Date;
 
 
 
 
11.
 
Whether the Note has a Survivor's Option;
 
 
 
 
12.
 
If a Discount Note, the total amount of original issue discount, the yield to
maturity and the initial accrual period of original issue discount;
 
 
 
 
13.
 
DTC Participant Number of the institution through which the customer will hold
the beneficial interest in the Global Note; and
 
 
 
 
14.
 
Such other terms as are necessary to complete the applicable form of Note.      
           


E-15

--------------------------------------------------------------------------------


 
 
B.
 
The Company will confirm the previously assigned CUSIP number to the Global Note
representing such Note and then advise the Trustee and the Purchasing Agent by
telephone (confirmed in writing at any time on the same date) or by telecopier
or other form of electronic transmission of the information received in
accordance with Settlement Procedure "A" above, the assigned CUSIP number and
the name of the Purchasing Agent. Each such communication by the Company will be
deemed to constitute a representation and warranty by the Company to the Trustee
and the Agents that (i) such Note is then, and at the time of issuance and sale
thereof will be, duly authorized for issuance and sale by the Company; (ii) such
Note, and the Global Note representing such Note, will conform with the terms of
the Indenture; and (iii) upon authentication and delivery of the Global Note
representing such Note, the aggregate principal amount of all Notes issued under
the Indenture will not exceed the aggregate principal amount of Notes authorized
for issuance at such time by the Company.
 
 
C.
 
The Trustee will communicate to DTC and the Purchasing Agent through DTC's
Participant Terminal System, a pending deposit message specifying the following
Settlement information:
 
 
 
 
1.
 
The information received in accordance with Settlement Procedure "A".
 
 
 
 
2.
 
The numbers of the participant accounts maintained by DTC on behalf of the
Trustee and the Purchasing Agent.
 
 
 
 
3.
 
The initial Interest Payment Date for such Note, number of days by which such
date succeeds the related DTC record date (which term means the Regular Record
Date), and if then calculated, the amount of interest payable on such Initial
Interest Payment Date (which amount shall have been confirmed by the Trustee).
 
 
 
 
4.
 
The CUSIP number of the Global Note representing such Notes.
 
 
 
 
5.
 
The frequency of interest.
 
 
 
 
6.
 
Whether such Global Note represents any other Notes issued or to be issued (to
the extent then known).
 
 
D.
 
DTC will credit such Note to the participant account of the Trustee maintained
by DTC.                  

E-16

--------------------------------------------------------------------------------


 
 
E.
 
The Trustee will complete and deliver a Global Note representing such Note in a
form that has been approved by the Company, the Agents and the Trustee.
 
 
F.
 
The Trustee will authenticate the Global Note representing such Note and
maintain possession of such Global Note.
 
 
G.
 
The Trustee will enter an SDFS deliver order through DTC's Participant Terminal
System instructing DTC to (i) debit such Note to the Trustee's participant
account and credit such Note to the participant account of the Purchasing Agent
maintained by DTC and (ii) debit the settlement account of the Purchasing Agent
and credit the settlement account of the Trustee maintained by DTC, in an amount
equal to the price of such Note less the Purchasing Agent's commission. The
entry of such a deliver order shall be deemed to constitute a representation and
warranty by the Trustee to DTC that (a) the Global Note representing such Note
has been issued and authenticated and (b) the Trustee is holding such Global
Note pursuant to the Certificate Agreement.
 
 
H.
 
The Purchasing Agent will enter an SDFS deliver order through DTC's Participant
Terminal System instructing DTC to (i) debit such Note to the Purchasing Agent's
participant account and credit such Note to the participant accounts of the
Participants to whom such Note is to be credited maintained by DTC and (ii)
debit the settlement accounts of such Participants and credit the settlement
account of the Purchasing Agent maintained by DTC, in an amount equal to the
price of the Note less the agreed upon commission so credited to their accounts.
 
 
I.
 
Transfers of funds in accordance with SDFS deliver orders described in
Settlement Procedures "G" and "H" will be settled in accordance with SDFS
operating procedures in effect on the Settlement Date.
 
 
J.
 
The Trustee will credit to an account of the Company maintained at Bank of
America, N.A. funds available for immediate use in an amount equal to the amount
credited to the Trustee's DTC participant account in accordance with Settlement
Procedure "G".
 
 
K.
 
The Trustee will send a copy of the Global Note representing such Note by
first-class mail to the Company.                  


E-17

--------------------------------------------------------------------------------


 
 
L.
 
Each Agent (and, if applicable, Selected Dealer) will confirm the purchase of
each Note to the ultimate purchaser thereof either by transmitting to the
Participant to whose account such Note has been credited a confirmation order
through DTC's Participant Terminal System or by mailing a written confirmation
to such purchaser. In all cases the Prospectus as most recently amended or
supplemented must accompany or precede such confirmation.
 
 
M.
 
Each Business Day, the Trustee will send to the Company a statement setting
forth the principal amount of Notes outstanding as of that date under the
Indenture and setting forth the CUSIP number(s) assigned to, and a brief
description of, any orders which the Company has advised the Trustee but which
have not yet been settled.


 
 
  Settlement Procedures Timetable:   In the event of a purchase of Notes by the
Purchasing Agent, as principal, appropriate Settlement details, if different
from those set forth below will be set forth in the applicable Terms Agreement
to be entered into between the Purchasing Agent and the Company pursuant to the
Selling Agent Agreement.
 
 
Settlement Procedures "A" through "M" shall be completed as soon as possible but
not later than the respective times (New York City time) set forth below:



 
 
 
 
 
Settlement
 
Procedure

--------------------------------------------------------------------------------


 
Time

--------------------------------------------------------------------------------


 
 
A
 
4:00 p.m. on the Trade Day.
 
 
B
 
5:00 p.m. on the Trade Day.
 
 
C
 
2:00 p.m. on the Business Day before the Settlement Date.
 
 
D
 
10:00 a.m. on the Settlement Date.
 
 
E
 
12:00 p.m. on the Settlement Date.
 
 
F
 
12:30 a.m. on the Settlement Date.
 
 
G-H
 
2:00 p.m. on the Settlement Date.
 
 
I
 
4:45 p.m. on the Settlement Date.
 
 
J-L
 
5:00 p.m. on the Settlement Date.
 
 
M
 
Weekly or at the request of the Company.

     

E-18

--------------------------------------------------------------------------------


 
 
NOTE: The Prospectus as most recently amended or supplemented must accompany or
precede any written confirmation given to the customer (Settlement Procedure
"L"). Settlement Procedure "I" is subject to extension in accordance with any
extension Fedwire closing deadlines and in the other events specified in the
SDFS operating procedures in effect on the Settlement Date.
 
 
If Settlement of a Note is rescheduled or cancelled, the Trustee will deliver to
DTC, through DTC's Participant Terminal System, a cancellation message to such
effect by no later than 2:00 p.m., New York City time, on the Business Day
immediately preceding the scheduled Settlement Date.
Failure to Settle:
 
If the Trustee fails to enter an SDFS deliver order with respect to a Note
pursuant to Settlement Procedure "G", the Trustee may deliver to DTC, through
DTC's Participant Terminal System, as soon as practicable a withdrawal message
instructing DTC to debit such Note to the participant account of the Trustee
maintained at DTC. DTC will process the withdrawal message, provided that such
participant account contains Notes having the same terms and having a principal
amount that is at least equal to the principal amount of such Note to be
debited. If withdrawal messages are processed with respect to all the Notes
issued or to be issued represented by a Global Note, the Trustee will cancel
such Global Note in accordance with the Indenture, make appropriate entries in
its records and so advise the Company. The CUSIP number assigned to such Global
Note shall, in accordance with CUSIP Service Bureau procedures, be cancelled and
not immediately reassigned. If withdrawal messages are processed with respect to
one or more, but not all, of the Notes represented by a Global Note, the Trustee
will exchange such Global Note for two Global Notes, one of which shall
represent such Notes and shall be cancelled immediately after issuance, and the
other of which shall represent the remaining Notes previously represented by the
surrendered Global Note and shall bear the CUSIP number of the surrendered
Global Note.      


E-19

--------------------------------------------------------------------------------


 
 
In the case of any Note sold through an Agent, if the purchase price for any
Note is not timely paid to the Participants with respect to such Note by the
beneficial purchaser thereof (or a person, including an indirect participant in
DTC, acting on behalf of such purchaser), such Participants and, in turn, the
related Agent may enter SDFS deliver orders through DTC's participant Terminal
System reversing the orders entered pursuant to Settlement Procedures "G" and
"H", respectively. Thereafter, the Trustee will deliver the withdrawal message
and take the related actions described in the preceding paragraph. If such
failure shall have occurred for any reason other than default by the Agent in
the performance of its obligations hereunder or under the Selling Agent
Agreement, the Company will reimburse such Agent on an equitable basis for its
reasonable out of pocket accountable expenses actually incurred and loss of the
use of funds for the period the Company had use of such funds.
 
 
Notwithstanding the foregoing, upon any failure to settle with respect to a
Note, DTC may take any actions in accordance with its SDFS operating procedures
then in effect. In the event of a failure to settle with respect to one or more,
but not all, of Notes that were to have been represented by a Global Note, the
Trustee will provide, in accordance with Settlement Procedures "D" and "E", for
the authentication and issuance of a Global Note representing the other Notes to
have been represented by such Global Note and will make appropriate entries in
its records.
Procedure for Rate Changes:
 
Each time a decision has been reached to change rates, the Company will promptly
advise the Agents of the new rates, who will forthwith suspend solicitation of
purchases of Notes at the prior rates. The Agents may telephone the Company with
recommendations as to the changed interest rates.
Suspension of Solicitation Amendment or Supplement:
 

Subject to the Company's representations, warranties and covenants contained in
the Selling Agent Agreement, the Company may instruct the Agents to suspend at
any time for any period of time or permanently, the solicitation of orders to
purchase Notes. Upon receipt of such instructions (which may be given orally),
each Agent will forthwith suspend solicitation until such time as the Company
has advised it that solicitation of purchases may be resumed.      

E-20

--------------------------------------------------------------------------------


 
 
In the event that at the time the Company suspends solicitation of purchases
there shall be any orders outstanding for settlement, the Company will promptly
advise the Agents and the Trustee whether such orders may be settled and whether
copies of the Prospectus as in effect at the time of the suspension may be
delivered in connection with the settlement of such orders. The Company will
have the sole responsibility for such decision and for any arrangements which
may be made in the event that the Company determines that such orders may not be
settled or that copies of such Prospectus may not be so delivered.
 
 
If the Company decides to amend or supplement the Registration Statement or the
Prospectus, it will promptly advise the Agents and furnish the Agents and the
Trustee with the proposed amendment or supplement and with such certificates and
opinions as are required, all to the extent required by and in accordance with
the terms of the Selling Agent Agreement. Subject to the provisions of the
Selling Agent Agreement, the Company may file with the Commission any supplement
to the Prospectus relating to the Notes. The Company will provide the Agents and
the Trustee with copies of any such supplement, and confirm to the Agents that
such supplement has been filed with the Commission.
Trustee Not to Risk Funds:
 
Nothing herein shall be deemed to require the Trustee to risk or expend its own
funds in connection with any payment to the Company, or the Agents or the
purchasers, it being understood by all parties that payments made by the Trustee
to either the Company or the Agents shall be made only to the extent that funds
are provided to the Trustee for such purpose.
Advertising Costs:
 
The Company shall have the sole right to approve the form and substance of any
advertising an Agent may initiate in connection with such Agent's solicitation
to purchase the Notes. The expense of such advertising will be solely the
responsibility of such Agent, unless otherwise agreed to by the Company.

E-21

--------------------------------------------------------------------------------




EXHIBIT F



TERMS AGREEMENT


, 2003

PHH Corporation
1 Campus Drive
Parsippany, New Jersey 07054

Attention: Vice President and Assistant Treasurer

The undersigned agrees to purchase the following aggregate principal amount of
PHH InterNotes®:

$

The terms of such PHH InterNotes® shall be as follows:

CUSIP Number:

Interest Rate:    %

Maturity Date:

Price to Public:

Agent's Concession:    %

Net Proceeds to Issuer:

Settlement Date, Time and Place:

Survivor's Option:

Interest Payment Frequency:

Optional Redemption/Repayment, if any:

Initial Redemption/Repayment Date[s]:

Redemption/Repayment Price: Initially    % of Principal Amount and declining
by    % of the Principal Amount on each anniversary of the Initial
Redemption/Repayment Date until the Redemption/Repayment Price is 100% of the
Principal Amount.

Supplemental Indenture No. 1 and Supplemental Indenture No. 3 shall apply to the
PHH InterNotes® issued pursuant to this Terms Agreement.

[Any other terms and conditions agreed to by the Purchasing Agent and the
Company]

    INCAPITAL LLC
 
 
By:


--------------------------------------------------------------------------------


 
 
 
      Title:

--------------------------------------------------------------------------------

ACCEPTED
PHH CORPORATION


By:
 


--------------------------------------------------------------------------------


 
 
 
 
  Title:  

--------------------------------------------------------------------------------

 

F-1

--------------------------------------------------------------------------------



Exhibit G


Form of Pricing Supplement


Filed Under Rule 424(b)(3), Registration Statement No. 333-46434

Pricing Supplement No.            dated:

To Prospectus Dated November 1, 2000 and Prospectus Supplement Dated June     ,
2003.

--------------------------------------------------------------------------------

CUSIP
NUMBER

--------------------------------------------------------------------------------

  PRINCIPAL AMOUNT OF NOTES OFFERED

--------------------------------------------------------------------------------

  PRICE AT WHICH THE NOTES WILL BE ISSUED TO THE PUBLIC(1)

--------------------------------------------------------------------------------

  AGGREGATE CONCESSION(2)

--------------------------------------------------------------------------------

  NET PROCEEDS RECEIVED BY THE ISSUER

--------------------------------------------------------------------------------

  INTEREST RATE

--------------------------------------------------------------------------------

  INTEREST PAYMENT FREQUENCY

--------------------------------------------------------------------------------

                                                   

MATURITY DATE

--------------------------------------------------------------------------------

  1st INTEREST PAYMENT DATE

--------------------------------------------------------------------------------

  1st INTEREST PAYMENT AMOUNT

--------------------------------------------------------------------------------

  SURVIVOR'S OPTION

--------------------------------------------------------------------------------

  RANKING

--------------------------------------------------------------------------------

                                   

--------------------------------------------------------------------------------

Redemption Information:

Joint Lead Managers and Lead Agents:

Supplemental Indenture No. 1 and Supplemental Indenture No. 3 shall apply to the
PHH InterNotes® issued pursuant to this Pricing Supplement.

--------------------------------------------------------------------------------

(1)Expressed as a percentage of the aggregate initial public offering price of
the Notes.

(2)The Concession is a discount equal to the percentages of the initial offering
price of each Note actually sold that is paid to the Purchasing Agent and the
other Agents as consdieration for soliciting offers to purchase the Notes. The
actual aggregate Concession will be shared by the Purchasing Agent and the other
Agents in such proportions as they may agree.

G-1

--------------------------------------------------------------------------------

Other Terms:




--------------------------------------------------------------------------------

PHH Corporation
1 Campus Drive
Parsippany, NJ 07054-0642   Trade Date:
Settlement Date:
Minimum Denominations/Increments:
Initial trades settle flat and clear SDFS:
DTC Book Entry only
DTC number:
Clearing Services, LLC   PHH Corporation
$500,000,000 PHH Corporation InterNotes®
 
 
If the maturity date or an interest payment date for any note is not a Business
Day (as that term is defined in the Prospectus), principal, premium, if any, and
interest for that note is paid on the next Business Day, and no interest will
accrue from, and after, the maturity date or interest payment date.
 
 
 
 
InterNotes® is the service mark of
INCAPITAL, LLC. All rights reserved
 
 

G-2

--------------------------------------------------------------------------------



EXHIBIT H


Master Selected Dealer Agreement


«FirstName»»
«Company»»
«Address1»»
«Address2»»
«City»», «State»» «Postal»»

Dear Selected Dealer:

In connection with public offerings of securities after the date hereof for
which we are acting as manager of an underwriting syndicate or are otherwise
responsible for the distribution of securities to the public by means of an
offering of securities for sale to selected dealers, you may be offered the
right as such a selected dealer to purchase as principal a portion of such
securities. This will confirm our mutual agreement as to the general terms and
conditions applicable to your participation in any such selected dealer group
organized by us as follows.

        1.    Applicability of this Agreement.    The terms and conditions of
this Agreement shall be applicable to any public offering of securities
("Securities"), pursuant to a registration statement filed under the Securities
Act of 1933 (the "Securities Act"), or exempt from registration thereunder
(other than a public offering of Securities effected wholly outside the United
States of America), wherein Incapital LLC clearing through BNY Clearing
Services, LLC (the "Account") (acting for its own Account or for the account of
any underwriting or similar group or syndicate) is responsible for managing or
otherwise implementing the sale of the Securities to selected dealers ("Selected
Dealers") and has expressly informed you that such terms and conditions shall be
applicable. Any such offering of Securities to you as a Selected Dealer is
hereinafter called an "Offering". In the case of any Offering where we are
acting for the account of any underwriting or similar group or syndicate
("Underwriters"), the terms and conditions of this Agreement shall be for the
benefit of, and binding upon, such Underwriters, including, in the case of any
Offering where we are acting with others as representatives of Underwriters,
such other representatives.

        2.    Conditions of Offering; Acceptance and Purchases.    Any Offering:
(i) will be subject to delivery of the Securities and their acceptance by us and
any other Underwriters; (ii) may be subject to the approval of all legal matters
by counsel and the satisfaction of other conditions, and (iii) may be made on
the basis of reservation of Securities or an allotment against subscription. We
will advise you by electronic mail, facsimile or other form of written
communication ("Written Communication", which term, in the case of any Offering
described in Section 3(a) or 3(b) hereof, may include a prospectus or offering
circular) of the particular method and supplementary terms and conditions
(including, without limitation, the information as to prices and offering date
referred to in Section 3(c) hereof) of any Offering in which you are invited to
participate. To the extent such supplementary terms and conditions are
inconsistent with any provision herein, such terms and conditions shall
supersede any such provision. Unless otherwise indicated in any such Written
Communication, acceptances and other communications by you with respect to an
Offering should be sent to Incapital LLC, One North LaSalle Street, Suite 3500,
Chicago, IL 60602, (Fax: (312) 379-3701). We reserve the right to reject any
acceptance in whole or in part. Unless notified otherwise by us, Securities
purchased by you shall be paid for on such date as we shall determine, on one
day's prior notice to you, by certified or official bank check, in an amount
equal to the Public Offering Prices (as hereinafter defined) or, if we shall so
advise you, at such Public Offering Price less the Concession (as hereinafter
defined), payable in New York Clearing House funds to the order of BNY Clearing
Services, LLC clearing for the account of Incapital LLC, against delivery of the
Securities. If Securities are purchased and paid for at such Public

H-1

--------------------------------------------------------------------------------


Offering Price, such Concession will be paid after the termination of the
provisions of Section 3(c) hereof with respect to such Securities.
Notwithstanding the foregoing, unless notified otherwise by us, payment for and
delivery of Securities purchased by you shall be made through the facilities of
The Depository Trust Company, if you are a member, unless you have otherwise
notified us prior to the date specified in a Written Communication to you from
us or, if you are not a member, settlement may be made through a correspondent
who is a member pursuant to instructions which you will send to us prior to such
specified date.

        3.    Representations, Warranties and Agreements.    

        (a)    Registered Offerings.    In the case of any Offering of
Securities that are registered under the Securities Act ("Registered Offering"),
we shall provide you with such number of copies of each preliminary prospectus
and of the final prospectus relating thereto as you may reasonably request for
the purposes contemplated by the Securities Act and the Securities Exchange Act
of 1934 (the "Exchange Act") and the applicable rules and regulations of the
Securities and Exchange Commission thereunder. You represent and warrant that
you are familiar with Rule 15c2-8 under the Exchange Act relating to the
distribution of preliminary and final prospectuses and agree that you will
comply therewith. You agree to make a record of your distribution of each
preliminary prospectus and, when furnished with copies of any revised
preliminary prospectus, you will, upon our request, promptly forward copies
thereof to each person to whom you have theretofore distributed a preliminary
prospectus. You agree that in purchasing Securities in a Registered Offering you
will rely upon no statement whatsoever, written or oral, other than the
statements in the final prospectus delivered to you by us. You will not be
authorized by the issuer or other seller of Securities offered pursuant to a
prospectus or by any Underwriter to give any information or to make any
representation not contained in the prospectus in connection with the sale of
such Securities.

        (b)    Offerings Pursuant to Offering Circular.    In the case of any
Offering of Securities, other than a Registered Offering, which is made pursuant
to an offering circular or other document comparable to a prospectus in a
Registered Offering, we shall provide you with such number of copies of each
preliminary offering circular and of the final offering circular relating
thereto as you may reasonably request. You agree that you will comply with the
applicable Federal and state laws, and the applicable rules and regulations of
any regulatory body promulgated thereunder, governing the use and distribution
of offering circulars by brokers or dealers. You agree that in purchasing
Securities pursuant to an offering circular you will rely upon no statements
whatsoever, written or oral, other than the statements in the final offering
circular delivered to you by us. You will not be authorized by the issuer or
other seller of Securities offered pursuant to an offering circular or by any
Underwriter to give any information or to make any representation not contained
in the offering circular in connection with the sale of such Securities.

        (c)    Offer and Sale to the Public.    With respect to any Offering of
Securities, we will inform you by a Written Communication of the public offering
price, the selling concession, the reallowance (if any) to dealers and the time
when you may commence selling Securities to the public. After such public
offering has commenced, we may change the public offering price, the selling
concession and the reallowance to dealers. The offering price, selling
concession and reallowance (if any) to dealers at any time in effect with
respect to an Offering are hereinafter referred to, respectively, as the "Public
Offering Price", the "Concession" and the "Reallowance". With respect to each
Offering of Securities, until the provisions of this Section 3(c) shall be
terminated pursuant to Section 4 hereof, you agree to offer Securities to the
public at no more than the Public Offering Price. If so notified by us, you may
sell Securities to the public at a lesser negotiated price than the Public
Offering Price, but in an amount not to exceed the "Concession." If a
Reallowance is in effect, a reallowance from the

H-2

--------------------------------------------------------------------------------




Public Offering Price not in excess of such Reallowance may be allowed as
consideration for services rendered in distribution to dealers who are actually
engaged in the investment banking or securities business, who execute the
written agreement prescribed by section 24(c) of Article III of the Rules of
Fair Practice of the National Association of Securities Dealers, Inc. (the
"NASD") and who are either members in good standing of the NASD or foreign
banks, dealers or institutions not eligible for membership in the NASD who
represent to you that they will promptly reoffer such Securities at the Public
Offering Price and will abide by the conditions with respect to foreign banks,
dealers and institutions set forth in Section 3(e) hereof.

        (d)    Over-allotment; Stabilization; Unsold Allotments.    We may, with
respect to any Offering, be authorized to over-allot in arranging sales to
Selected Dealers, to purchase and sell Securities for long or short account and
to stabilize or maintain the market price of the Securities. You agree that,
upon our request at any time and from time to time prior to the termination of
the provisions of Section 3(c) hereof with respect to any Offering, you will
report to us the amount of Securities purchased by you pursuant to such Offering
which then remain unsold by you and will, upon our request at any such time,
sell to us for our account or the account of one or more Underwriters such
amount of such unsold Securities as we may designate at the Public Offering
Price less an amount to be determined by us not in excess of the Concession. If,
prior to the later of (i) the termination of the provisions of Section 3(c)
hereof with respect to any Offering or (ii) the covering by us of any short
position created by us in connection with such Offering for our account or the
account of one or more Underwriters, we purchase or contract to purchase for our
account or the account of one or more Underwriters in the open market or
otherwise any Securities purchased by you under this Agreement as part of such
Offering, you agree to pay us on demand an amount equal to the Concession with
respect to such Securities (unless you shall have purchased such Securities
pursuant to Section 2 hereof at the Public Offering Price in which case we shall
not be obligated to pay such Concession to you pursuant to Section 2) plus
transfer taxes and broker's commissions or dealer's mark-up, if any, paid in
connection with such purchase or contract to purchase.

        (e)    NASD.    You represent and warrant that you are actually engaged
in the investment banking or securities business and either a member in good
standing of the NASD or, if you are not such a member, you are a foreign bank,
dealer or institution not eligible for membership in the NASD which agrees to
make no sales within the United States, its territories or its possessions or to
persons who are citizens thereof or residents therein, and in making other sales
to comply with the NASD's interpretation with respect to free riding and
withholding. You further represent, by your participation in an Offering, that
you have provided to us all documents and other information required to be filed
with respect to you, any related person or any person associated with you or any
such related person pursuant to the supplementary requirements of the NASD's
interpretation with respect to review of corporate financing as such
requirements relate to such Offering.

        You agree that, in connection with any purchase or sale of the
Securities wherein a Concession, discount or other allowance is received or
granted, (1) you will comply with the provisions of section 24 of Article III of
the NASD's Rules of Fair Practice and (2) if you are a non-NASD member broker or
dealer in a foreign country, you will also comply (a), as though you were an
NASD member, with the provisions of sections 8 and 36 thereof and (b) with
section 25 thereof as that section applies to a non-NASD member broker or dealer
in a foreign country.

        You further agree that, in connection with any purchase of securities
from us that is not otherwise covered by the terms of this Agreement (whether we
are acting as manager, as a

H-3

--------------------------------------------------------------------------------

member of an underwriting syndicate or a selling group or otherwise), if a
selling Concession, discount or other allowance is granted to you, clauses
(1) and (2) of the preceding paragraph will be applicable.

        (f)    Relationship among Underwriters and Selected Dealers.    We may
buy Securities from or sell Securities to any Underwriter or Selected Dealer
and, without consent, the Underwriters (if any) and the Selected Dealers may
purchase Securities from and sell Securities to each other at the Public
Offering Price less all or any part of the Concession. Unless otherwise
specified in a separate agreement between you and us, this agreement does not
authorize you to act as agent for: (i) us; (ii) any Underwriter; (iii) the
issuer; or (iv) other seller of any Securities in offering Securities to the
public or otherwise. Neither we nor any Underwriter shall be under any
obligation to you except for obligations assumed hereby or in any Written
Communication from us in connection with any Offering. Nothing contained herein
or in any Written Communication from us shall constitute the Selected Dealers an
association or partners with us or any Underwriter or with one another. If the
Selected Dealers, among themselves or with the Underwriters, should be deemed to
constitute a partnership for Federal income tax purposes, then you elect to be
excluded from the application of Subchapter K, Chapter 1, Subtitle A of the
Internal Revenue Code of 1986 and agree not to take any position inconsistent
with that election. You authorize us, in our discretion, to execute and file on
your behalf such evidence of that election as may be required by the Internal
Revenue Service. In connection with any Offering, you shall be liable for your
proportionate amount of any tax, claim, demand or liability that may be asserted
against you alone or against one or more Selected Dealers participating in such
Offering, or against us or the Underwriters, based upon the claim that the
Selected Dealers, or any of them, constitute an association, an unincorporated
business or other entity, including, in each case, your proportionate amount of
any expense incurred in defending against any such tax, claim, demand or
liability.

        (g)    Blue Sky Laws.    Upon application to us, we shall inform you as
to any advice we have received from counsel concerning the jurisdictions in
which Securities have been qualified for sale or are exempt under the securities
or blue sky laws of such jurisdictions, but we do not assume any obligation or
responsibility as to your right to sell Securities in any such jurisdiction.

        (h)    Compliance with Law.    You agree that in selling Securities
pursuant to any Offering (which agreement shall also be for the benefit of the
issuer or other seller of such Securities) you will comply with all applicable
laws, rules and regulations, including the applicable provisions of the
Securities Act and the Exchange Act, the applicable rules and regulations of the
Securities and Exchange Commission thereunder, the applicable rules and
regulations of the NASD, the applicable rules and regulations of any securities
exchange having jurisdiction over the Offering and the applicable laws, rules
and regulations specified in Section 3(b) hereof.

Furthermore, you acknowledge and agree that certain Offerings of Securities
(i) may be made in the United States only and/or (ii) may be offerings of
Securities of an affiliate of a United States bank but are not savings accounts,
deposits or other obligations of any such bank and would not be guaranteed by
such bank or insured by the Federal Deposit Insurance Corporation or any other
governmental agency.

        4.    Termination, Supplements and Amendments.    This Agreement shall
continue in full force and effect until terminated by a written instrument
executed by each of the parties hereto. This Agreement may be supplemented or
amended by us by written notice thereof to you, and any such supplement or
amendment to this Agreement shall be effective with respect to any Offering to
which this Agreement

H-4

--------------------------------------------------------------------------------


applies after the date of such supplement or amendment. Each reference to "this
Agreement" herein shall, as appropriate, be to this Agreement as so amended and
supplemented. The terms and conditions set forth in Section 3(c) hereof with
regard to any Offering will terminate at the close of business on the 30th day
after the commencement of the public offering of the Securities to which such
Offering relates, but in our discretion may be extended by us for a further
period not exceeding 30 days and in our discretion, whether or not extended, may
be terminated at any earlier time.

        5.    Successors and Assigns.    This Agreement shall be binding on, and
inure to the benefit of, the parties hereto and other persons specified in
Section 1 hereof, and the respective successors and assigns of each of them.

        6.    Governing Law.    This Agreement and the terms and conditions set
forth herein with respect to any Offering together with such supplementary terms
and conditions with respect to such Offering as may be contained in any Written
Communication from us to you in connection therewith shall be governed by, and
construed in accordance with, the laws of the State of Illinois.

Please confirm by signing and returning to us the enclosed copy of this
Agreement that your subscription to, or your acceptance of any reservation of,
any Securities pursuant to an Offering shall constitute (i) acceptance of and
agreement to the terms and conditions of this Agreement (as supplemented and
amended pursuant to Section 4 hereof) together with and subject to any
supplementary terms and conditions contained in any Written Communication from
us in connection with such Offering, all of which shall constitute a binding
agreement between you and us, individually or as representative of any
Underwriters, (ii) confirmation that your representations and warranties set
forth in Section 3 hereof are true and correct at that time, (iii) confirmation
that your agreements set forth in Sections 2 and 3 hereof have been and will be
fully performed by you to the extent and at the times required thereby and
(iv) in the case of any Offering described in Section 3(a) and 3(b) hereof,
acknowledgment that you will request and have received from us sufficient copies
of the final prospectus or offering circular, as the case may be, with respect
to such Offering in order to comply with your undertakings in Section 3(a) or
3(b) hereof.

    Very truly yours,
 
 
INCAPITAL LLC
 
 
By:
       

--------------------------------------------------------------------------------

Thomas S. Ricketts
Managing Member

CONFIRMED:  

--------------------------------------------------------------------------------

  ,  20

--------------------------------------------------------------------------------

«Company»»

By:

--------------------------------------------------------------------------------

   


Name:        

--------------------------------------------------------------------------------

(Print name)    

        Title:

--------------------------------------------------------------------------------

   

H-5

--------------------------------------------------------------------------------



QuickLinks


SELLING AGENT AGREEMENT by and among PHH Corporation and the Agents named herein
June 9, 2003
PHH CORPORATION (a Maryland corporation)
SELLING AGENT AGREEMENT
ANNEX A AGENT CONTACT INFORMATION

EXHIBIT A



FORM OF OPINION OF PIPER RUDNICK LLP, SPECIAL COUNSEL TO THE COMPANY

EXHIBIT B



FORM OF OPINION OF ERIC J. BOCK, EXECUTIVE PRESIDENT, LAW AND CORPORATE
SECRETARY OF THE COMPANY
FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

EXHIBIT D



DEALER AGENT PROGRAM

EXHIBIT E



PHH Corporation $500,000,000 PHH INTERNOTES® DUE FROM NINE MONTHS OR MORE FROM
DATE OF ISSUE ADMINISTRATIVE PROCEDURES

EXHIBIT F



TERMS AGREEMENT
Form of Pricing Supplement
Master Selected Dealer Agreement
